REPUBLIQUE ISLAMIQUE DE MAURITANIE

Honneur - Fraternité - Justice

CONTRAT D'EXPLORATION - PRODUCTION
ENTRE

LA REPUBLIQUE ISLAMIQUE DE MAURITANIE

et
TULLOW MAURITANIA LIMITED
ARTICLE ÿ

ARTICLE 2 :
ARTICLE 3 :
ARTICLE 4 :
ARTICLES :

ARTICLE 6 :

ARTICLE 7 :

ARTICLE 8 :

ARTICLE 9 :

ARTICLE 19:

ARTICLE 11:
ARTICLE 12:
ARTICLE 13:
ARTICLE 14:
ARTICLE 15:
ARTICLE 16 :
ARTICLE 17:
ARTICLE 18:
ARTICLE 19:
ARTICLE 29 :
ARTICLE 21 :
ARTICLE 22 :
ARTICLE 23 :
ARTICLE 24 :
ARTICLE 25 :
ARTICLE 26 :
ARTICLE 27 :
ARTICLE 28 :
ARTICLE 29 :
ARTICLE 30 :

ANNEXE 1! :
ANNEXE 2 :
ANNEXE 3 :

: DEFINITIONS

SOMMAIRE

CHAMP D'APPLICATION DU CONTRAT …..
AUTORISATION D'EXPLORATION
OBLIGATION DE TRAVAUX DE RECHERCHE

ETABLISSEMENT ET APPROBATION DES PROGRAMMES
ANNUELS DE TRAVAUX.

OBLIGATIONS DU CONTRACTANT DANS LA CONDUITE DES
OPERATIONS PETROLIERES .

DROITS DU CONTRACTANT DANS LA CONDUITE DES OPERATIONS
PETROLIERES

SURVEILLANCE DES OPERATIONS PETROLIERES ET RAPPORTS
D'ACTIVITE -CONFIDENTIALITE... ne

EVALUATION D'UNE DECOUVERTE ET OCTROI D'UNE
AUTORISATION D'EXPLOITATION.

RECUPERATION DES COUTS PETROLIERS ET PARTAGE DE LA
PRODUCTION = “.

REGIME FISCAL
PERSONNEL.
BONUS
PRIX ET MESURE DES HYDROCARBURES
GAZ NATUREL.
TRANSPORT DES HYDROCARBURES PAR CANALISATIONS...
OBLIGATION D'APPROVISIONNEMENT DU MARCHE INTÉRIEUR .
IMPORTATION ET EXPORTATION
CHANGE
TENUE DES LIVRES, UNITÉ MONETAIRE, COMPTABILITÉ
PARTICIPATION DE L'ETAT...
CESSION es
PROPRIETE, USAGE ET ABANDON DES BIENS
RESPONSABILITE ET ASSURANCES
RESILIATION DU CONTRAT

DROIT APPLICABLE ET STABILISATION DES CONDITIONS .…..
FORCE MAJEURE...
ARBITRAGE ET EXPERTISE
CONDITIONS D'APPLICATION DU CONTRAT.
ENTREE EN VIGUEUR.......
PERIMETRE DE RECHERCHE
PROCEDURE COMPTABLE ..
MODELE DE GARANTIE BANCAIRE...

CONTRAT
ENTRE

La République Islamique de Mauritanie (ci-après dénommée « l'Etat »), représentée pour les besoins des

présentes par le Ministre chargé du Pétrole, de l'Energie et des Mines,
D’UNE PART,

ET
TULLOW MAURITANIA LIMITED, société de droit de L'île de Man (numéro d'enregistrement 104570C),
ayant son siège social à Falcon Cliff, Palace Road, Douglas, L'île de Man, IM2 4LB représentée aux

présentes par M. David Lawrie.

TULLOW MAURITANIA LIMITED. ci-après désignée le « Contraetant »).
D'AUTRE PART,

L'Etat et le Contractant étant désignés ci-après collectivement « Parties » ou individuellement « Partie ».

ETANT PREALABLEMENT EXPOSE CE QUI SUIT :

L'Etat, propriétaire des gisements et accumulations naturelles d'hydrocarbures contenus dans le sol et le
sous-sol du territoire national, souhaite promouvoir la découverte et la production d'hydrocarbures pour
favoriser l'expansion économique du pays dans le cadre institué par la loi n° 2010-033 du 20 juillet 2010

portant Code des Hydrocarbures Bruts, telle que modifiée par la loi n° 2011-044 du 25 octobre 2011.

Le Contractant désire explorer et exploiter, dans le cadre du présent Contrat d’exploration-production et
conformément au Code des Hydrocarbures Bruts, les hydrocarbures pouvant être contenus dans le
périmètre décrit en Annexe ! du présent Contrat, et à justifié de la possession des capacités techniques et

financières nécessaires à cet effet.
LUS

IL À ETE CONVENU CE QUI SUIT :

LI

1.12

1.15

ARTICLE 1 : DEFINITIONS
Les termes utilisés dans le présent texte ont la signification suivante :

« Année Civile » signifie une période de douze (12) mois consécutifs commençant le premier (1*)
janvier et se terminant le trente et un (31) décembre suivant.

« Année Contractuelle » signifie une période de douze (12) mois consécutifs commençant à la
Date d'Effet ou le jour anniversaire de ladite Date d'Effet.

« Annexes » signifie les annexes au présent Contrat constituées par :

13.1 Le Périmètre de Recherche constituant l'Annexe 1 ;

1.32 La Procédure Comptable constituant l’Annexe 2 ; et

1.33 Le modèle de garantie bancaire constituant l’Annexe 3.

« Autorisation d’Exploration » signifie l'autorisation visée à l'Article 5 du présent Contrat par

laquelle l’Etat autorise le Contractant à effectuer, à titre exclusif, tous travaux d'exploration et/ou de
recherche d’Hydrocarbures à l'intérieur du Périmètre de Recherche.

« Autorisation d'Exploitation » signifie l’autorisation accordée au Contractant d'effectuer, à titre
exclusif, tous travaux de développement et d’exploitation des gisements d'Hydrocarbures à
l’intérieur du Périmètre d'Exploitation.

«Baril » signifie « U.S. barrel », soit 42 gallons américains (159 litres) mesurés à la température
de 60°F (15,6 °C} et à la pression atmosphérique.

« BTU » signifie unité britannique d'énergie « British Thermal Unit » tel que un million de BTU
(MMBTU) est égal à environ 1055 joules.

« Budget Annuel » signifie l’estimation détaitlée du coût des Opérations Pétrolières définies dans
un Programme Annuel de Travaux.

« Code des Hydrocarbures bruts » signifie la loi n° 2010-033 du 20 juillet 2010 portant Code des
Hydrocarbures Bruts, ses amendements et ses textes d'application ;

« Code de l'Environnement » signifie la loi n° 2000-045 du 26 juillet 2000 portant Code de
l'Environnement, ses amendements et ses textes d’application.

« Contractant » signifie collectivement ou individuellement la (ou les) société (s) signataire (s) du
présent Contrat ainsi que toute entité ou société à laquelle serait cédé un intérêt en application des
articles 21 et 22 du présent Contrat.

« Contrat » signifie le présent texte et ses annexes ainsi que ses avenants.

En cas de contradiction entre les dispositions du présent texte et celles de ses annexes, les
dispositions du présent texte prévaudront.

« Coûts Pétroliers » signifie tous les coûts et dépenses encourus par le Contractant en exécution
des Opérations Pétrolières prévues au présent Contrat et déterminés suivant la Procédure
Comptable, objet de l'Annexe 2 du présent Contrat.

« Date d'Effet » signifie la date d'entrée en vigueur du présent Contrat telle qu'elle est définie à
l'article 30.

« Dollar » signifie le dollar des Etats Unis d'Amérique ($).

dr 5
A
m#
re LS

116
LI7

1.18

L1S

1.20

1.26
127

1.28

1.29

1.32

« Etat » signifie la République Islamique de Mauritanie.

« Faute Lourde » signifie imprudence ou négligence d’une gravité telle qu'elle fait présumer une
intention de nuire de la part de son auteur.

« Gaz Humide » signifie le Gaz Naturel contenant une fraction d'éléments devenant liquides à la
pression et à la température ambiante, justifiant la réalisation d'une installation de récupération de

ces liquides.

« Gaz Naturel » signifie tous les hydrocarbures gazeux produits à partir de puits y compris le Gaz
Humide et le Gaz Sec qui peuvent être associés ou non associés à des hydrocarbures liquides et le
gaz résiduaire qui est obtenu après extraction des liquides de gaz naturel.

« Gaz Naturel Associé » signifie le Gaz Naturel existant dans un réservoir en solution avec le
Pétrole Brut ou sous forme de "Gaz Cap” en contact avec le Pétrole Brut, et qui est produit où peut
être produit en association avec le Pétrole Brut.

« Gaz Naturel Non-Associé » signifie le Gaz Naturel à l'exclusion du Gaz Naturel Associé.

« Gaz Sec» signifie Gaz Nature] contenant essentiellement du méthane, de l'éthane et des gaz
inertes.

« Hydrocarbures » signifie les hydrocarbures liquides et gazeux ou solides notamment les sables
et schistes bitumineux.

« LIBOR » signifie le taux d'intérêt interbancaire annuel applicable pour le Dollar tel que publié
par le Financial Times, le Wal! Street Journal ou toute autre publication de référence comparable.

« Ministère » signifie le Ministère chargé des Hydrocarbures Bruts.
« Ministre » signifie le Ministre chargé des Hydrocarbures Bruts.

« Opérateur » signifie la société désignée à l'article 6.2 ci-dessous chargée de la conduite et de
l'exécution des Opérations Pétrolières ou toute société qui lui serait ultérieurement substituée selon
les modalités applicables.

« Opérations Pétrolières » signifie toutes les opérations de recherche, d'exploitation, de stockage,
de transport et de commercialisation des hydrocarbures, y compris les opérations
d'évaluation/appréciation, de développement, de production, de séparation, de traitement jusqu'au
Point de Livraison, ainsi que de remise en état des sites et, plus généralement, toutes autres
opérations directement ou indirectement liées aux précédentes, effectuées par le Contractant dans le
cadre du présent Contrat, à l'exclusion du raffinage et de la distribution des produits pétroliers.

« Ouguiya » signifie la monnaie de la République Islamique de Mauritanie.

« Périmètre d'Exploitation » signifie tout ou partie du Périmètre de Recherche sur lequel l'Etat,
dans le cadre du présent Contrat, accorde au Contractant une Autorisation d'Exploitation
conformément aux dispositions de l'article 9 ci-dessous.

« Périmètre de Recherche » signifie la surface définie à l'Annexe 1. diminuée, le cas échéant, des
rendus prévus à l'article 3 et/ou des Périmètres d’Exploitation, sur laquelle l'Etat, dans le cadre du
présent Contrat, accorde au ÆContractant une Auïorisation d'Exploration conformément aux

dispositions de l'article 2 ci-dessous.

« Pétrole Brut » signifie tous les hydrocarbures liquides à l’état naturel ou obtenus à partir du gaz
naturel par condensation ou séparation ainsi que l'asphalte,
1.33

1.34

135

1.36

137

1.38

2.1

22

23

2.4

« Point de Livraison » signifie :

133.1 Pour le Pétrole Brut, le point F.O.B. de chargement du Pétrole Brut au terminal
d'exportation ou tout autre point fixé d'un commun accord par les Parties ;

133.2 Pour le Gaz Naturel, le point de livraison fixé d'un commun accord par les Parties
conformément à l’article 15 du présent Contrat.

« Plan de Réhabilitation » signifie le document détaillant le programme des travaux de remise en
état des sites devant être réalisé par le Contractant à l'expiration, la renonciation ou Ja résiliation
d'une Autorisation d'Exploitation conformément à l’article 23.2 ci-dessous.

«Programme Annuel de Travaux» signifie le document descriptif, poste par poste, des
Opérations Pétrolières devant être réalisées au cours d'une Année Civile dans le cadre du présent
Contrat préparé conformément aux dispositions des articles 4 et 5 ci-dessous.

« Société Affiliée » signifie :

1.36.1 Toute société ou toule autre entité qui contrôle ou est contrôlée, directement ou
indirectement, par une société ou entité, partie aux présentes ; où

1.36.2 Toute société ou toute autre entité qui contrôle ou est contrôlée, directement ou
indirectement, par une société ou entité qui contrôle elle-même directement ou
indirectement toute société ou entité, partie aux présentes.

Aux fins de la présente définition, le terme « contrôle » signifie [a propriété directe ou indirecte par
une société ou toute autre entité d'un pourcentage d'actions ou de parts sociales supérieur à
cinquante pour cent (50%) des droits de vote à l'assemblée générale d'une autre société ou entité.

« Tiers » signifie toute personne physique ou morale autre que l'État, le Contractant et les Sociétés
Affiliées du Contractant.

« Trimestre » signifie une période de trois (3) mois consécutifs commençant le premier jour de
janvier, avril, juillet ou octobre de chaque Année Civile,

ARTICLE 2 : CHAMP D'APPLICATION DU CONTRAT

Conformément au Code des Hydrocarbures Bruts, l'Etat autorise par la présente le Contractant à
effectuer à titre exclusif, dans le Périmètre de Recherche défini à [l'Annexe 1, les Opérations
Pétrolières utiles et nécessaires dans le cadre du présent Contrat.

Le présent Contrat est conclu pour la durée de l’Autorisation d’Exploration telle que prévue à
l’article 3 du présent Contrat, y compris ses périodes de renouvellement et de prorogation
éventuelle et, en cas de découverte commerciale, pour la durée des Autorisations d'Exploitation qui
auront été octroyées, telles que définies à l’article 9.11 ci-dessous.

Le présent Contrat prendra fin si, à l’expiration de l’ensemble des phases de recherche prévues à
l’article 3, le Contractant n’a pas notifié à l'Etat sa décision de développer un gisement commercial
d'Hydrocarbures et demandé conformément aux dispositions de l’article 9.5 ci-dessous une
Autorisation d'Exploitation relative à ce gisement.

En cas d'octroi de plusieurs Autorisations d'Exploitation et sauf résiliation anticipée, le présent
Contrat prendra fin à l’expiration de la dernière Autorisation d'Exploitation en cours de validité.

L’expiration, la renonciation ou la résiliation du présent Contrat pour quelque raison que ce soit ne
libère pas le Contractant de ses obligations au titre du présent Contrat, nées avant ou à l’occasion de
ladite expiration, renonciation ou résiliation, lesquelles devront être exécutées par le Contractant.

Le Contractant aura la responsabilité de réaliser les Opérations Pétrolières prévues dans le présent
Contrat. Il s’engage pour leur réalisation à respecter les règles de l'art de l’industrie pétrolière

de
de
2.5

2.6

31

32

33

34

3.5

3.6

37

jt

internationale et à se conformer aux normes et standards édictés par la réglementation
mauritanienne en matière de sécurité industrielle, de protection de l'environnement et de techniques
opérationnelles.

Le Contractant fournira tous les moyens financiers et techniques nécessaires au bon déroulement
des Opérations Pétrolières et supportera en totalité tous les risques liés à la réalisation desdites
Opérations Pétrolières et ce sans préjudice des dispositions de l'article 21 du présent Contrat. Les
Coûts Pétroliers supportés par le Contractant seront récupérables par le Contractant conformément
aux dispositions de l’article 10 ci-dessous.

Durant la période de validité du Contrat, la production résultant des Opérations Pétrolières sera
partagée entre l'Etat et le Contractant suivant les dispositions de l’article 10 ci-dessous.

ARTICLE 3 : AUTORISATION D'EXPLORATION

L’Autorisation d'Exploration à l’intérieur du Périmètre de Recherche défini à l'Annexe | est
accordée au Contractant conformément aux dispositions de l’article 2.1 ci-dessus pour une première
phase de cinq (5) Années Contractuelles.

Le Contractant, aura droit au renouvellement de l’Autorisation d'Exploration par deux (2) fois, pour
une période de deux (2) Années Contractuelles pour le premier renouvellement et de trois (3)
Années Contractueltes pour le deuxième renouvellement, s’il a rempli pour la phase de recherche
précédente les obligations de travaux stipulées à l’article 4 ci -dessous et sous réserve qu’il
fournisse la garantie bancaire pour la période de renouvellement conformément à l'article 4.6 ci -

dessous.

Si à l'expiration d’une quelconque phase de la période de recherche définie à l’article 3.2 ci-dessus,
des travaux sont effectivement en cours de réalisation, le Contractant aura droit, en cas de demande
dûment motivée, à une extension exceptionnelle de jadite phase pour une durée n’excédant pas
douze (12} mois.

Si le Contractant découvre un ou plusieurs gisements d'Hydrocarbures pour lesquels il ne peut
présenter de déclaration de commercialité avant la fin de la troisième phase de la période de
recherche conformément à l’article 9.5 ci -dessous, en raison de l’éloignement du gisement par
rapport aux points possibles de livraison sur le territoire mauritanien et de l'absence
d'infrastructures de transport par canalisation, ou de l'absence de marché pour la production du Gaz
Naturel, il peut solliciter une prorogation de l'Autorisation d'Exploration pour une durée maximale
de trois (3) ans pour les gisements de Pétrole et de cinq (5) ans pour les gisements de Gaz Naturel,
le Périmètre de Recherche étant alors réduit aux limites présumées du ou des gisements en question.

Dans le cas où une telle prorogation est accordée, le Contractant devra fournir au Ministre dans les
soixante (60) jours suivant la fin de chaque Année Civile de la période de prorogation un rapport
montrant le caractère commercial ou non du ou des gisements concernés, et, en cas de gisement de
Gaz Naturel, les résultats des travaux et études menés conformément à l'article 15 ci-dessous.

Pour chaque renouvellement ou prorogation, le Conträctant devra déposer une demande auprès du
Ministre au plus tard deux (2) mois avant l'expiration de la phase de recherche en cours.

Les renouvellements seront constatés par arrêté du Ministre tandis que les prorogations le seront
par décret pris en conseil des ministres ; ces actes prendront effet à compter du jour suivant
l'expiration de la période précédente.

Le Contractant s'engage à rendre à l'Etat au moins vingt-cinq pour cent (25%) de la superficie
initiale du Périmètre de Recherche à l’occasion de chaque renouvellement de celui-ci, de façon à ne
conserver durant la deuxième phase de la période de recherche, qu’au plus soixante-quinze pour
cent (75%) de la superficie initiale du Périmètre de Recherche et durant la troisième phase de la

Wa
à #
3.8

39

4.1

42

43

44

période de recherche, qu’au plus cinquante pour cent (50%) de la superficie initiale du Périmètre de
Recherche.

Pour l’application de l’article 3.7 ci-dessus :

3.8.1 Les surfaces ayant préalablement fait l’objet d'un rendu volontaire au titre de l’article 3.9
ci-dessous et les surfaces déjà couvertes par des Autorisations d'Exploitation viendront en
déduction des surfaces à rendre ;

3.8.2 Le Contractant aura le droit de fixer l'étendue, la forme et l'emplacement de la portion du
Périmètre de Recherche qu’il entend conserver. Toutefois, la portion rendue devra être
constituée d’un périmètre de forme géométrique simple, délimité par des lignes Nord-Sud,
Est-Ouest ou par des limites naturelles ou des frontières. Le rendu de surface est fait
suivant le découpage cadastral à partir de l’une des extrémités du Périmètre de Recherche
initial ou résiduel et de façon contigiüe.

3.83 La demande de renouvellement devra être accompagnée d'un plan portant indication du
Périmètre de Recherche conservé ainsi que d'un rapport précisant les travaux effectués
depuis la Date d’Effet sur les surfaces rendues et les résultats obtenus.

Le Contractant peut à tout moment, sous préavis de trois (3} mois, notifier au Ministre qu'il renonce
à tout ou partie du Périmètre de Recherche. Dans le cas d'une renonciation totale, il est mis fin
automatiquement à l’Autorisation d'Exploration à la date de ladite notification. En cas de
renonciation partielle, les dispositions de l’article 3.8 ci-dessus seront applicables,

Dans tous les cas, aucune renonciation volontaire au cours d’une phase de la période de recherche
ne réduira les engagements de travaux d’exploration stipulés à l'article 4 ci-dessous pour ladite
période ni ne mettra fin à la garantie correspondante.

Sauf en cas de prorogation conformément aux articles 3.3 et 3.4 ci-dessus, à l'expiration de {a
troisième phase de la période de recherche, le Contractant devra rendre la surface restante du
Périmètre de Recherche, en dehors des surfaces déjà couvertes par des Périmètres d'Exploitation.

ARTICLE 4 : OBLIGATION DE TRAVAUX DE RECHERCHE

Durant la première phase de la période de recherche de cinq (5) Années Contractuelles définie à
l'article 3.1 ci-dessus, le Contractant s'engage à effectuer les travaux suivants :

+ Acquisition de mille deux cents (1 200) km de sismique 2D ;

+ Acquisition de six cent (600) Km” de sismique 3D .
Lesdits travaux devront démarrer dans les douze (12) mois suivant la Date d'Effet.
Durant la deuxième phase de la période de recherche de deux (2) Années Contractuelles définie à
l'article 3.2 ci-dessus, le Contractant s'engage à effectuer des travaux suivants :
0 Forages d'exploration : un (1) forage d'une profondeur minimum de deux mille (2 000)

mètres sous le niveau de la mer.

Lesdits travaux devront démarrer dans les six (6) mois suivant le début de la phase en question.
Durant la troisième phase de la période de recherche de trois (3) Années Contractuelles définie à
l'article 3.2 ci-dessus, le Contractant s'engage à effectuer des travaux suivants :

° Forages d'exploration : un (1) forage d'une profondeur minimum de deux mille (2 000)
mètres sous le niveau de la mer.

Lesdits travaux devront démarrer dans les trois (3) mois suivant le début de la phase en question.

Chacun des forages d'exploration susvisés sera réalisé jusqu'à la profondeur minimale prévue ci-
dessus, ou à une profondeur moindre si le Ministre l'autorise ou si la poursuite du forage, effectué

ÿn A
d La
sit

45

4.6

selon les règles de l’art en usage dans l'industrie pétrolière internationale, est exclue pour l'une ou
l'autre des raisons suivantes :

44.1 Le socle est rencontré à une profondeur inférieure à la profondeur minimale susvisée ;

44.2 La poursuite du forage présente un danger manifeste en raison de l’existence d'une
pression de couche anormale :

443 Des formations rocheuses sont rencontrées dont la dureté ne permet pas en pratique
l'avancement du forage conduit avec les moyens d'équipement appropriés ;

4.4.4 Des formations pétrolifères sont rencontrées dont la traversée nécessite pour leur
protection la pose de tubages ne permettant pas d'atteindre la profondeur minimale
susvisée.

Dans chacun des cas visés ci-dessus, le Contractant informera le Ministre et sera autorisé à

suspendre le forage et ledit forage sera réputé avoir été foré à la profondeur minimale susvisée,

Si le Contractant, au cours soit de la première phase de la période de recherche, soit de la deuxième
phase de la période de recherche, définies respectivement aux articles 3.1 et 3.2 ci-dessus, réalise un
nombre de forages d'exploration supérieur aux engagements minima stipulés respectivement aux
articles 4.1 et 4.2 ci-dessus pour ladite phase, les forages d'exploration excédentaires pourront être
reportés sur la ou les phases suivantes de la période de recherche et viendront en déduction des
engagements minima de travaux stipulés pour la ou lesdites phases.

Aux fins de l'application des articles 4.1 à 4.5 ci-dessus, les forages effectués dans le cadre d'un
programme d'évaluation d'une découverte ne seront pas considérés comme des forages
d'exploration et, en cas de découverte d'Hydrocarbures, seul un puits par découverte sera réputé être
un forage d'exploration.

Dans les trente (30) jours suivant la Date d'Effet, le Contractant devra remettre au Ministre une
garantie bancaire émise par une banque internationale de premier rang, conformément à l'Annexe 3
de quatre million huit cent mille Dollar ( 4 800 000 $) pour la sismique 2D et de trois millions de
Dollar (3 000 000 $) pour la sismique 3D mentionnées à l'article 4.1, couvrant ses engagements
minima de travaux pour la première phase de la période de recherche définie à l'article 4.1 ci-dessus.

En cas de renouvellement de l'Autorisation d'Exploration, le Contractant devra également
remettre au Ministre, dans les trente (30) jours suivant réception de ['arrêté du Ministre
constatant le renouvellement, une garantie bancaire émise par une banque internationale de
premier rang conformément à [Annexe 3 de :

- Dix millions de Dollars (10 000 000 5) par forage d'exploration mentionné à l'article 4.2
en cas de renouvellement en vertu de l'article 3.2 pour une deuxième phase de la période
d'exploration, couvrant ses engagements minima de travaux pour la phase concernée;

- Dix millions de Dollars (10 000 000 &) par forage d'exploration mentionné à l'article 4.3
en cas de renouvellement en vertu de l'article 3.2 pour une troisième phase de la période
d'exploration, couvrant ses engagements minima de travaux pour la phase concernée.

Si au terme d'une phase quelconque de la période de recherche ou en cas de renonciation totale ou
de résiliation du Contrat, les travaux de recherche n'ont pas atteint les engagements minima
souscrits au présent article 4, le Ministre aura le droit d'appeler la garantie pour un montant égal au
montant de la garantie après déduction du coût estimé des travaux minima éventuellement exécutés.
Ce coût sera forfaitairement calculé en utilisant les coûts unitaires suivants :

(a) Quatre mille Dollar (4000 5) par kilomètre de sismique 2D ;

(b) Cinq mille Dollar (5000 $) par kilomètre carré de sismique 3D ;

(c) Dix millions Dollars ( 10 000 000 $} par forage d'exploration.
5.1

52

53

Le paiement effectué, le Contractant sera réputé avoir rempli ses obligations minimales de travaux
de recherche au titre de l'article 4 du présent Contrat ; le Contractant pourra, sauf en cas
d'annulation de l'Autorisation d'Exploration pour un manquement majeur au présent Contrat,
continuer à bénéficier des dispositions dudit Contrat et, en cas de demande recevable, obtenir le
renouvellement de l'Autorisation d'Exploration.

ARTICLE 5 : ETABLISSEMENT ET APPROBATION DES
PROGRAMMES ANNUELS DE TRAVAUX

Au plus tard deux (2) mois après la Date d'Effet, Je Contractant préparera et soumettra au Ministère
pour approbation un Programme Annuel de Travaux détaillés poste par poste y compris le Budget
Annuel correspondant pour l'ensemble du Périmètre de Recherche en spécifiant les Opérations
Pétrolières se rapportant à la période allant de la Date d’Effet au 31 décembre suivant.

Ensuite, au plus tard trois (3) mois avant le début de chaque Année Civile, le Contractant préparera
et soumettra au Ministère pour approbation un Programme Annuel de Travaux détaillés poste par
poste y compris le Budget Annuel correspondant pour l'ensemble du Périmètre de Recherche puis,
le cas échéant, pour le ou les Périmètre(s) d'Exploitation en spécifiant les Opérations Pétrolières
qu'il se propose de réaliser au cours de l'Année Civile suivante.

Chaque Programme Annuel de Travaux et le Budget Annuel correspondant seront subdivisés entre
les différentes activités d'exploration et, s'il y a lieu, d'évaluation pour chaque découverte, de
développement et de production pour chaque gisement commercial.

Si le Ministère estime que des révisions ou modifications au Programme Annuel de Travaux et au
Budget Annuel correspondant sont nécessaires et utiles, il doit le notifier par écrit au Contractant
avec touies les justifications jugées utiles dans un délai de soixante (60) jours suivant leur réception.
Dans ce cas, le Ministère et le Contractant se réuniront aussi rapidement que possible pour étudier
les révisions ou modifications demandées et établir d’un commun accord le Programme Annuel de
Travaux et le Budget Annuel correspondant dans leur forme définitive, suivant les règles de l'art en
usage dans l'industrie pétrolière internationale. La date d'adoption du Programme Annuel de
Travaux et du Budget Annuel correspondant sera la date de l'accord mutuel susvisé.
En l'absence de notification par le Ministère au Contractant de son désir de révision ou
modification dans le délai de soixante (60) jours susvisés, ledit Programme Annuel de Travaux et le
Budget Annuel correspondant seront réputés acceptés par le Ministère à la date d'expiration dudit
délai.

Dans tous les cas, chaque opération du Programme Annuel de Travaux, pour laquelle le Ministère
n'aura pas demandé de révision ou modification, devra être réalisée par le Contractant dans les
délais prévus.

Les Parties admettent que les résultats acquis au cours du déroulement des travaux ou que des
circonstances particulières peuvent justifier des changements au Programme Annuel de Travaux et
au Budget correspondant. Dans ce cas, après notification au Ministère, le Contractant pourra
effectuer de tels changements sous réserve que les objectifs fondamentaux dudit Programme

Annuel de Travaux ne soient pas modifiés.

6.1

62

63

6.4

ARTICLE 6 : OBLIGATIONS DU CONTRACTANT DANS LA
CONDUITE DES OPERATIONS PETROLIERES

Sans préjudice des dispositions de l’article 21 ci-dessous, le Contractant devra fournir tous les fonds
nécessaires et acheter ou louer tous les matériels, équipements et matériaux indispensables à la
réalisation des Opérations Pétrolières. Le Contractant est responsable de la préparation et de
l'exécution des Programmes Annuels de Travaux qui devront être réalisés de la manière la plus
appropriée en respectant les règles de l'art en usage dans l'industrie pétrolière internationale.

A la Date d'Effet du présent Contrat, Tullow Mauritania Limited est désignée comme Opérateur et
sera responsable de la conduite et de l'exécution des Opérations Pétrolières. L'Opérateur, au nom et
pour le compte du Contractant, communiquera au Ministre tous rapports, informations et
renseignements visés dans le présent Contrat. Tout changement d'Opérateur envisagé par les entités
du Contractant devra recevoir l'approbation préalable du Ministre, laquelle ne sera pas refusée sans

raison dûment motivée.

L'Opérateur doit maintenir pendant la durée du Contrat en Mauritanie, une succursale qui sera
notamment dotée d'un responsable ayant autorité pour la conduite des Opérations Pétrolières et
auquel pourra être rernise toute notification au titre du présent Contrat.

Le Contractant devra au cours des Opérations Pétrolières prendre toutes les mesures nécessaires à la

protection de l'environnement,

Il devra en particulier, pour toute Opération Pétrolière soumise à autorisation préalable selon le

Code de l'Environnement, soumettre au Ministre, selon le cas, les études ou notices d’impact

environnemental requises pour ce type d'opération, réaliser les mesures et observer les restrictions

prévues au plan de gestion environnementale, fournir les déclarations et se soumettre aux contrôles
prévus par le Code de l'Environnement.

Le Contractant devra en outre prendre toutes les dispositions raisonnables selon les règles de l’art

de l’industrie pétrolière internationale pour :

6.4.1 s'assurer que l'ensemble des installations et équipements utilisés pour les besoins des
Opérations Pétrolières soient à tout moment en bon état et en conformité avec les normes
applicables, y compris celles qui résultent des conventions internationales ratifiées par la
République Islamique de Mauritanie et relatives à la prévention de la pollution ;

6.42 éviter les pertes et rejets :

(A) d'Hydrocarbures, y compris le brulage à la torche du Gaz Naturel (à l'exception
des cas prévus à l’article 40 de la loi portant Code des Hydrocarbures Bruts, sous
peine d’une amende dont le montant sera déterminé ultérieurement, par un décret
pris en Conseil des Ministres, et qui n'excèdera en aucune circonstance vingt (20)
pour cent du prix du marché du gaz pour le Gaz Naturel, ayant cours en
Mauritanie),

(B) de boues, où

(€) de tous autres produits utilisés dans les Opérations Pétrolières,

et en disposer conformément au plan de gestion environnementale susvisé ;

L'amende susvisée n'est considérée ni comme Coût Pétrolier récupérable ni comme charge

déductible,

64.3 NON APPLICABLE ;

64.4 stocker les Hydrocarbures produits dans les installations et réceptacles construits à cet
effet ;

6.4.5 sans préjudice des dispositions de l’article 23.2 ci-dessous, démanteler les installations qui
ne seront plus nécessaires aux Opérations Pétrolières et remettre en état les sites ;

dé
6.5

6.6

6.7

6.8

6.9

7.1

72

64.6 et. généralement prévenir la pollution du sol et du sous-sol, de l’eau et de l'atmosphère,
ainsi que les dégradations de la faune et de Ja flore.

Le Contractant devra au cours des Opérations Pétrolières prendre toutes les mesures nécessaires

pour assurer la sécurité et protéger la santé des personnes selon les règles de l’art de l'industrie

pétrolière internationale et la réglementation mauritanienne en vigueur, et notamment mettre en

place :

6.5.1 des moyens appropriés de prévention, de réponse rapide et de prise en charge des risques,
y compris les risques de blow-out ;

6.5.2 des mesures d’information, de formation et des moyens adaptés aux risques encourus, y
compris les équipements de protection individuelle, les matériels de lutte contre l'incendie
ainsi que les moyens de premier secours et d'évacuation prompte des victimes.

Tous les travaux et installations érigés par le Contractant en vertu du présent Contrat devront, selon
Ja nature et les circonstances, être construits, indiqués, balisés et équipés de façon à laisser en tout
temps et en toute sécurité le libre passage à l'intérieur du Périmètre de Recherche et du ou des
Périmètre(s) d'Exploitation.

Dans l'exercice de son droit de construire, exéculer des travaux el maintenir toutes les installations
nécessaires aux fins du présent Contrat, le Contractant ne devra pas occuper des terrains situés à
moins de cinq cent (500) mètres de tous édifices religieux, culturels ou non, lieux de sépulture,
enclos murés, cours et jardins, habitations, groupes d'habitations, villages, agglomérations, puits,
points d'eau, réservoirs, rues, routes, chemins de fer, conduites d'eau, canalisations, travaux d'utilité
publique, ouvrages d'art, sans l'accord préalable du Ministre. Le Contractant sera tenu de réparer
tous dommages que ses travaux auronl pu occasionner.

Le Contractant s'engage à accorder sa préférence aux entreprises et produits mauritaniens, à
conditions équivalentes en termes de prix, quantité, qualité, conditions de paiement et délai de
livraison, et à requérir de ses sous-traitants un engagement similaire.

Tous les contrats d'approvisionnement, de construction ou de service d'une valeur supérieure à un
million (1 000 000) Dollars s'il s’agit de travaux de recherche/appréciation et un million cinq cents
mille (1 500 000) de Dollars s’il s'agit de travaux de développement/exploitation, doivent faire
l'objet d'appels d'offres parmi des candidats mauritaniens et étrangers, sauf accord préalable du
Ministre,

Des copies de els contrats conclus au cours de chaque Trimestre seront transmises au Ministre dans
les trente (30) jours suivant la fin du Trimestre concerné.

Le Contractant s'engage à accorder sa préférence, à conditions économiques équivalentes, à l'achat
des biens nécessaires aux Opérations Pétrolières, par rapport à leur location ou à toute autre forme
de bail, et à requérir de ses sous-traitants un engagement similaire.

À cet effet, chaque Budget Annuel visé à l’article 5 devra préciser tous les projets de contrats de
location d'une valeur annuelle supérieure à quatre cent mille (400 000) Dollars.

ARTICLE 7 : DROITS DU CONTRACTANT DANS LA
CONDUITE DES OPERATIONS PETROLIERES

Le Contractant a le droit exclusif d'effectuer les Opérations Pétrolières à l'intérieur du Périmètre de
Recherche ou de tout Périmètre d'Exploitation qui en découle, dès lors que celles-ci sont conformes
aux termes et conditions du présent Contrat, du Code des Hydrocarbures Bruts ainsi qu'aux
dispositions des lois et règlements en vigueur en Mauritanie, et qu'elles sont exécutées selon les
règles de l'art de l'industrie pétrolière internationale.

Aux fins de l'exécution des Opérations Pétrolières, le Contractant bénéficie des droits prévus à
l’article 54 du Code des Hydrocarbures Bruts.
Ra

73

74

TS

7.6

8.1

8.2

Les frais, indemnités, et en général toutes charges découlant de l’occupation des terrains visée aux
articles 55 à 57 du Code des Hydrocarbures Bruts seront à la charge du Contractant et seront
récupérables en tant que Coûts Pétroliers conformément aux dispositions de l'article 10.2 ci -

dessous.

L'expiration d'une Autorisation de Recherche où d'une Autorisation d'Exploitation ou le rendu
obligatoire ou volontaire, partiel ou total d’un Périmètre de Recherche ou d’un Périmètre
d'Exploitation, est sans effet à l'égard des droits résultant de l'article 7.2 ci-dessus pour le
Contractant, sur les travaux et installations réalisés en application des dispositions du présent article
7 sous réserve que lesdits travaux et installations continuent à être utilisés dans le cadre de l'activité
du Contractant sur la partie conservée ou sur d'autres périmètres de recherche ou d'exploitation en

Mauritanie.

Sous réserve des dispositions des articles 6.8 et 6.9 ci-dessus, le Contractant a la liberté de choix
des fournisseurs et des sous-traitants et bénéficie du régime douanier prévu à l'article 18 du présent
Contrat.

Sauf dispositions contraires du Contrat, aucune restriction ne sera apportée à l'entrée, au séjour, à la
liberté de circulation, d'emploi et de rapatriement des personnes et de leurs familles ainsi que de
leurs biens, pour les employés du Contractant et ceux de ses sous-traitants sous réserve du respect
de la législation et la réglementation du travail ainsi que des fois sociales en vigueur en Mauritanie.

Le Ministère facilitera [a délivrance au Contractant, ainsi qu'à ses agents, à ses sous-traitants et à
leurs familles, de toutes autorisations administratives éventuellement requises en relation avec les
Opérations Pétrolières effectuées dans le cadre du présent Contrat, y compris les visas d’entrée et
de sortie.

ARTICLE 8 : SURVEILLANCE DES OPERATIONS PETROLIERES
ET RAPPORTS D'ACTIVITE - CONFIDENTIALITE

Les Opérations Pétrolières seront soumises à la surveillance du Ministère conformément aux
dispositions du Titre VIII du Code des Hydrocarbures Bruts. Les représentants du Ministère dûment
mandatés auront notamment le droit de surveiller les Opérations Pétrolières, d'inspecter les
installations, équipements, matériels et d’auditer les procédures, normes, enregistrements et livres
afférents aux Opérations Pétrolières.

Aux fins de permettre l'exercice des droits visés ci-dessus, le Contractant fournira aux représentants
du Ministère et aux autres agents de l'Etat chargés de la supervision des Opérations Pétrolières une
assistance raisonnable en matière de moyens de transport et d'hébergement. Les dépenses de
transport et d'hébergement directement liées à la surveillance et à l'inspection seront à la charge du
Contractant. Lesdites dépenses seront considérées comme des Coûts Pétroliers récupérables selon
les dispositions de l'article 10.2 du présent Contrat et comme charges déductibles aux fins du calcul
du bénéfice industriel et commercial.

Le Contractant tiendra le Ministère régulièrement informé du déroulement des Opérations
Pétrolières. Il devra notamment fournir au Ministère les programmes et informations suivants :

8.2.1 Un programme de travaux pour toute campagne géologique ou géophysique. trente (30)
jours au moins avant le début de la campagne en question et précisant notamment sa
localisation, ses objectifs, les techniques et équipements utilisés, le nom et l’adresse de
l’entreprise qui réalisera Les travaux, la date de démarrage et la durée projetée, le nombre
de kilomètre de lignes sismiques, les coûts estimés et les moyens de sécurité mis en place
si l'usage d’explosifs est envisagé.

8.22 Un programme de travaux pour tout forage, trente (50) jours au mains avant le début du
forage en question et précisant notamment sa localisation précise, un descriptif détaillé
des travaux envisagés, y compris les techniques de forage et les opérations associées, sa
profondeur, son objectif géologique, la date de démarrage et la durée projetée, les coûts

9 sé

à
83

84

8.5

8.6

estimés du programme, un résumé des données géologiques et géophysiques ayant motivé
la décision du Contractant, le nom et l'adresse de l’entreprise de forage ainsi que la
désignation de la plate forme de forage, le nom et l’adresse de tous autres sous-traitants
recrutés pour cette opération, et les mesures de sécurité envisagées,

8.2.3 Un préavis de trente (30) jours concernant tout abandon d’un puits producteur et de
soixante douze (72) heures s’il s’agit d’un puits non-producteur.

8.2.4 Un préavis de soixante douze (72) heures concernant toute suspension de forage ou toute
reprise de forage suspendu pour plus de trente (30) jours.

Tout accident survenant dans le cadre des Opérations Pétrolières devra immédiatement et au plus

tard dans les vingt quatre (24) heures être notifié au Ministre.

Le Ministre peut exiger du Contractant la réalisation, à la charge de ce dernier, de tous travaux
nécessaires pour assurer la sécurité et l'hygiène dans le cadre des Opérations Pétrolières
conformément à l’article 6.5 ci-dessus.

Le Ministère aura accès à toutes les données originales résultant des Opérations Pétrolières
entreprises par le Contractant à l'intérieur du Périmètre de Recherche et du ou des Périmètre(s)
d'Exploitation tels que rapports géologiques, géophysiques, pétro-physiques, de forage, de mise en
exploitation et de tous autres rapports généralement requis pour les Opérations Pétrolières.

Le Contractant s'engage à fournir au Ministère les rapports périodiques suivants :
8.5.1 Des rapports journaliers sur les activités de forage ;
8.5.2 Des rapports hebdomadaires sur les travaux de géophysique ;

8.5.3 A compter de l'octroi d'une Autorisation d'Exploitation, dans les quinze (15) jours suivant
la fin de chaque Trimestre, un rapport détaillé sur les activités de développement ;

8.5.4 À compter du démarrage de la production, dans les quinze (15) jours suivant la fin de
chaque mois, un rapport d'exploitation précisant notamment chacune des quantités
d’Hydrocarbures produites, utilisées dans les Opérations Pétrolières, stockées, perdues ou
brulées, et vendues, au cours du mois précédent ainsi qu’une estimation de chacune des
quantités en question pour le mois en cours. Pour ce qui concerne {es Hydrocarbures
vendus, le rapport précisera pour chaque vente l'identité de l'acheteur, la quantité vendue
et le prix obtenu ;

8.5.5 Dans les quinze (15) jours suivant la fin de chaque Trimestre, un rapport relatif aux
Opérations Pétrolières réalisées pendant le Trimestre écoulé, comprenant notamment une
description des Opérations Pétrolières réalisées et un état détaillé des Coûts Pétroliers
engagés, ventilés notamment par Périmètre de Recherche/ Exploitation et par nature ;

8.5.6 Dans les trois (3) mois suivant la fin de chaque Année civile, un rapport relatif aux
Opérations Pétrolières réalisées pendant l'Année Civile écoulée, ainsi qu'un état détaillé
des Coûts Pétroliers engagés ventilés notamment par Périmètre de Recherche/
Exploitation et par nature et un état du personnel employé par le Contractant, indiquant le
nombre d'employés, leur nationalité, leur fonction, le montant total des salaires, le taux de
mauritanisation des emplois, ainsi qu'un rapport sur les soins médicaux et l'instruction qui
leur sont donnés ;

8.5.7 Tout autre rapport généralement requis dans le cadre des Opérations Pétrolières.

En outre, les rapports, données et documents suivants seront fournis au Ministère dans le mois
suivant leur établissement où leur obtention :
8.6.1 Deux (2) exemplaires des rapports géologiques réalisés dans le cadre de l’exploration ;

8.6.2 Deux (2) exemplaires des rapports géophysiques réalisés dans le cadre de l'exploration.
Le Ministère aura accès aux originaux de tous fes enregistrements réalisés (bandes
magnétiques ou autre support) et pourra, sur sa demande, en obtenir des copies ;

WA nf
QU

8.7

8.8

8.9

8.6.3 Deux (2) exemplaires des rapports d'implantation et de fin de forage pour chacun des
forages réalisés ;

8.6.4 Deux (2) exemplaires de toutes les mesures, tests, essais et diagraphies enregistrés en
cours de forage (rapports de fin de forage) :

8.6.5 Deux (2) exemplaires de chaque rapport d'analyses (pétrographie, bio stratigraphie,
géochimie ou autre) effectuées sur les carottes, les déblais ou les fluides prélevés dans
chacun des forages réalisés y compris les supports de reproduction adéquats des
photographies y afférentes ;

8.6.6 Une portion représentative des carottes prises, des déblais de forage prélevés dans chaque
puits ainsi que des échantillans des fluides produits pendant les tests où essais de
production seront également fournis dans les délais raisonnables ;

8.6.7 En outre, le Contractant pourra exporter librement des échantillons des carottes prises, des
déblais de forage prélevés et des fluides produits ;

8.6.8 Et d'une façon générale, deux (2) exemplaires de tous autres rapports généraiement requis
pour les Opérations Pétrolières.

Les rapports, études et autres résultats visés au présent article 8.6, ainsi que ceux visés à l’article

8.5 ci-dessus. seront fournis sur supports adéquats en format numérique et papier.

Les Parties s'engagent à considérer comme confidentielles et à ne pas communiquer à des Tiers ou
publier, sauf accord préalable du Ministre, les données et informations de nature technique se
rapportant aux Opérations Pétrolières et qui ne seraient pas déjà dans le domaine public, pendant
toute la durée du Contrat.

En cas de rendu de surface ou de renonciation à un périmèlre, le Contractant s'engage à considérer
comme confidentielles et à ne pas communiquer à des Tiers ou publier, sauf accord préalable du
Ministre, les données et informations se rapportant au périmètre en question et qui ne seraient pas
déjà dans le domaine public.

Après la renonciation, la résiliation ou l’expiration du Contrat, le Contractant s'engage à considérer
comme confidentielles et à ne pas communiquer à des Tiers ou publier, sauf accord préalable du
Ministre les données et informations se rapportant aux Opérations Pétrolières et qui ne seraient pas

déjà dans le domaine public.

Nonobstant les dispositions de l’article 8.7, l'Etat pourra communiquer les données et

informations :

8.8.1 À tous fournisseurs de services et consultants professionnels intervenant dans le cadre du
contrôle des Opérations Pétrolières, après obtention d’un engagement similaire de
confidentialité ;

882 À toute banque, institution ou établissement financier auprès desquels une entité de l'Etat
sollicite ou obtient un financement, après obtention d’un engagement similaire de

confidentialité ;
8.83 Dans le cadre de toute procédure contentieuse en matière judiciaire, administrative ou
arbitrale.

Nonobstant les dispositions de l’article 8.7, le Contractant pourra communiquer Îles données et
informations : :
8.9.1 À toute Société Affiliée liée par un engagement similaire de confidentialité ;

8.9.2 À tous fournisseurs de services et consultants professionnels intervenant dans le cadre des
Opérations Pétrolières, après obtention d’un engagement similaire de confidentialité ;

8.9.3 À toute société intéressée de bonne foi dans la réalisation d’une cession éventuelle, après
obtention de cette société, d'un engagement de garder confidentiels ces informations et
renseignements et de les utiliser aux seules fins de ladite cession ;

Ya 14

q-

pt
8.11

9.1

9.2

93

94

9.5

8.9.4 À loute banque ou établissement financier auprès desquels une entité du Contractant
sollicite ou obtient un financement, après obtention d’un engagement similaire de

confidentialité ;
8.9.5 Lorsque et dans la mesure où le règlement d'une bourse de valeurs reconnue l’exige ;

8.9.6 dans le cadre de toute procédure contentieuse en matière judiciaire, administrative ou
arbitrale.

Le Contractant devra rapporter au Ministre dans les plus brefs délais toute information relative aux
substances minérales rencontrées durant les Opérations Pétrolières.

Le Contractant devra participer à la mise en œuvre de l'Initiative pour la Transparence des
Industries Extractives (ITIE) conformément à l’article 98 du Code des Hydrocarbures Bruts.

ARTICLE 9 : EVALUATION D'UNE DECOUVERTE ET
OCTROI D'UNE AUTORISATION D'EXPLOITATION

Si le Contractant découvre des Hydrocarbures dans le Périmètre de Recherche, i! devra le notifier
par écrit au Ministre aussitôt que possible et effectuer, conformément aux règles de l'art en usage
dans l'industrie pétrolière internationale, les tests nécessaires. Dans les trente (30) jours suivant la
date de fermeture provisoire ou d'abandon du puits de découverte, le Contractant devra soumettre
au Ministre un rapport donnant toutes les informations afférentes à ladite découverte et formulant
les recommandations du Contractant sur la poursuite ou non de son évaluation.

Si le Contractant désire entreprendre les travaux d'évaluation de la découverte susvisée, il devra
soumettre avec diligence au Ministre pour approbation le programme des travaux d'évaluation, le
calendrier de réalisation et l'estimation du budget correspondant, au plus tard dans les six (6) mois
suivant la date de notification de la découverte visée à l'article 9.1 ci-dessus.

Le Contractant devra alors engager avec le maximum de diligence les travaux d'évaluation
conformément au programme établi, étant entendu que les dispositions des articles 5.2 et 5.3 ci-
dessus s'appliqueront audit programme.

Dans les trois (3) mois suivant l'achèvement des travaux d'évaluation, et au plus tard trente (30)
jours avant l'expiration de la troisième phase de ja période de recherche définie à l'article 3.2,
éventuellement prorogée conformément aux dispositions des articles 3.3 et 3.4 ci-dessus, le
Contractant soumettra au Ministre un rapport détaillé donnant toutes les informations techniques et
économiques relatives au gisement ainsi découvert et évalué, et établissant le caractère commercial
ou non de ladite découverte,

Ce rapport inclura notamment les informations suivantes : les caractéristiques géologiques,
pétrophysiques et la délimitation estimée du gisement ; les résultats des tests et essais de production
réalisés ; la nature, les propriétés et le volume des Hydrocarbures qu’il renferme, une étude
technico-économique préliminaire de la mise en exploitation du gisement.

Toute quantité d’Hydrocarbures produite à partir d'une découverte avant que celle-ci n'ait été
déclarée commerciale, si elle n'est pas utilisée pour la réalisation des Opérations Pétrolières ou

perdue, sera soumise aux dispositions de l'article 10 du présent Contrat.

Un gisement considéré par le Contractant comme commercialement exploitable lui donne droit à
une Autorisation d'Exploitation. Dans ce cas, le Contractant soumettra au Ministre, dans les trois
(3) mois suivant Ja soumission du rapport visé à l'article 9.3 ci-dessus, et au plus tard trente (30)
jours avant l'expiration de la troisième phase de la période de recherche définie à l'article 3.2,
éventuellement prorogée conformément aux dispositions des articles 3.3 et 3.4 ci-dessus, une
demande d'Autorisation d'Exploitation. Ladite demande précisera la délimitation latérale et
stratigraphique du Périmètre d'Exploitation, lequel ne portera que sur les limites présumées du

ÿh 15
4 M
À
9.6

97

9.8

9.9

gisement découvert et évalué à l'intérieur du Périmètre de Recherche alors en cours de validité et

sera accompagnée des justifications techniques nécessaires à ladite délimitation. La demande

d'Autorisation d'Exploitation susvisée sera accompagnée d'un programme de développement et de
production détaillé, comprenant notamment pour le gisement concerné :

9.5.1 Une estimation des réserves récupérables, prouvées et probables et du profil de production
correspondant, ainsi qu'une étude sur les méthodes de récupération des Hydrocarbures et
la valorisation du Gaz Naturel ;

9.5.2 La description des travaux et installations nécessaires à la mise en exploitation du
gisement, tels que le nombre de puits, les installations requises pour la production, la
séparation, le traitement, Le stockage et le transport des Hydrocarbures ;

9.5.3 Le programme et le calendrier de réalisation desdits travaux et installations, y compris la
date de démarrage de la production ;

9.5.4  L'estimation des investissements de développement et des coûts d'exploitation éclatés par
année aïnsi qu'une étude économique confirmant le caractère commercial du gisement ;

9.5.5 Les modalités de financement de ces investissements par chacune des entités constituant
le Contractant ;

9.5.6 L'étude d'impact sur l'environnement du projet de développement, réalisée par le
Contractant conformément aux dispositions du Code de l’Environnement ;

9.5.7 Un schéma indicatif de Programme de Réhabilitation pour la remise en état des sites à la
fin de l'exploitation.

Le Ministre pourra proposer des révisions ou modifications au programme de développement et de

production susvisé, ainsi qu'au Périmètre d'Exploitation demandé, en les notifiant au Contractant

avec toutes les justifications jugées utiles, dans les quatre-vingt-dix (90) jours suivant la réception

dudit programme. Les dispositions de l'article 5.2 ci-dessus s'appliqueront audit programme en ce

qui concerne son adoption, dans le délai de quatre-vingt-dix (90) jours susmentionné.

Lorsque les résultats acquis au cours du développement justifient des changements au programme
de développement et de production, ledit programme pourra être modifié en utilisant la même
procédure que celle visée ci-dessus pour son adoption initiale.

L’Autorisation d'Exploitation sera accordée par le Ministre dans les quarante-cinq (45) jours
suivant la date d'adoption par les Parties du programme de développement et de production.
L’octroi d'une Autorisation d'Exploitation entraine l'annulation de l’Autorisation d'Exploration à
l'intérieur du Périmètre d'Exploitation, mais la laisse subsister à l'extérieur de ce périmètre jusqu'à
sa date d'expiration sans modifier les engagements minima de travaux d'exploration prévus à
l’article 4 ci-dessus pour [a phase en question de la période de recherche.

Si le Contractant effectue plusieurs découvertes commerciales dans le Périmètre de Recherche,
chacune d'elles donnera lieu, conformément aux articles 9.5 et 9.6 ci-dessus, à une Autorisation
d'Exploitation séparée correspondant à un Périmètre d'Exploitation.

Si au cours de travaux ultérieurs à l'octroi d’une Autorisation d'Exploitation, il apparaît que le
gisement a une extension supérieure à celle initialement prévue conformément à l'article 9.5 ci
dessus, le Ministre accordera au Contractant, dans le cadre de l'Autorisation d'Exploïtation déjà
octroyée, la portion supplémentaire à condition que l'extension fasse partie intégrante du Périmètre
de Recherche en cours de validité et que le Contractant fournisse les justifications techniques de
l'extension demandée.

S'il apparaît que le gisement a une extension inférieure à celle initialement prévue, le Ministre
pourra demander au Contractant de rendre la ou les portion(s) extérieure(s) aux limites du gisement.

Au cas où un gisement s'étend au-delà des limites du Périmètre de Recherche en cours de validité,
le Ministre pourra demander au Contractant d'exploiter ledit gisement en association avec le
titulaire du périmètre adjacent suivant les dispositions de l'article 53 du Code des Hydrocarbures

\h 16
A
%
9.10

9.12

9.13

9.14

Bruis. Dans les douze (12) mois suivant la demande écrite du Ministre, le Contractant devra lui
soumettre, pour approbation, un projet de programme de développement et de production du
gisement concerné, établi en accord avec le titulaire du périmètre adjacent.

Dans le cas où le gisement s'étend sur un ou plusieurs autres périmètres qui ne sont pas sous contrat,
il peut être procéder à l'extension du périmètre contractuel, conformément aux dispositions du
Code des Hydrocarbures Bruts.

Le Contractant devra démarrer les opérations de développement incluant les études nécessaires, au
plus tard six (6) mois après la date d'octroi de l’Autorisation d'Exploitation visée à l'article 9.6 ci-
dessus et devra les poursuivre avec le maximum de diligence. Le Contractant s'engage à réaliser les
opérations de développement et de production suivant les règles de l'art en usage dans l'industrie
pétrolière internationale permettant d'assurer la récupération optimale des Hydrocarbures contenus
dans le gisement. Le Contractant s'engage à procéder dès que possible aux études de récupération
assistée en consultation avec le Ministère et à utiliser de tels procédés si, d'après l'appréciation du
Contractant, ces derniers conduisent dans des conditions économiques à une amélioration du taux

de récupération.

La durée de la période d'exploitation pendant laquelle le Contractant est autorisé à assurer la
production d'un gisement déclaré commercial est fixée à vingt-cinq (25) ans si l'exploitation porte
sur des gisements de Pétrole Brut et trente (30) ans si l'exploitation porte sur des gisements de Gaz
Naturel, à compter de la date d'octroi de l'Autorisation d'Exploitation correspondante.

À l'expiration de la période initiale d'exploitation définie ci-dessus, l’Autorisation d'Exploitation
pourra être renouvelée pour une période additionnelle de dix (10) ans au plus sur demande motivée
du Contractant soumise au Ministre au moins un {1} an avant ladite expiration, à la condition que le
Contractant ait rempli toutes ses obligations contractuelles au titre de ce Contrat durant la période
initiale d’exploitation et qu'il justifie qu’une production commerciale à partir du Périmètre
d'Exploitation reste possible pendant la période additionnelle sollicitée.

Pour tout gisement ayant donné lieu à l'octroi d'une Autorisation d'Exploitation, le Contractant doit,
sans préjudice des dispositions de l’article 21 ci-dessous, réaliser à ses frais toutes les Opérations
Pétrolières utiles et nécessaires à la mise en exploitation du gisement, conformément au programme
de développement et de production adopté.

Toutefois si le Contractant estime, sur la base des connaissances techniques acquises sur ce
gisement et peut faire la preuve comptable au cours du programme de développement et de
production ou au cours de l’exploitation que produire dudit gisement ne peut être ou ne peut plus
être commercialement rentable, bien que le puits de découverte et les travaux d'évaluation aient
conduit à l'octroi d'une Autorisation d'Exploitation conformément au présent Contrat, le Ministre
s'engage à ne pas obliger le Contractant à poursuivre les travaux et à rechercher, dans la mesure du
possible. avec le Contractant des aménagements technico-économiques qui permettraient au
Contractant de considérer l'exploitation rentable dudit gisement. Dans le cas où le Contractant
décide de ne pas poursuivre les travaux d'exploitation et si le Ministre le lui demande, le
Contractant renoncera à l'Autorisation d'Exploitation concernée et aux droits qui y sont attachés.

Le Contractant pourra à tout moment, sous réserve de le notifier au Ministre par écrit avec un
préavis d'au moins six (6) mois, renoncer totalement ou partiellement à un Périmètre d'Exploitation,
à condition d'avoir satisfait à toutes les obligations prévues dans le présent Contrat.

Le Contractant s'engage pendant la durée des Autorisations d'Exploitation à produire annuellement
des quantités d’Hydrocarbures de chaque gisement selon les normes généralement admises dans
l'industrie pétrolière internationale en prenant principalement en considération les règles de bonne
conservation des gisements et la récupération optimale des réserves d'Hydrocarbures dans des
conditions économiques pendant la durée des Autorisations d'Exploitation concernées.

\k

47
9.15 L'arrêt de la production d'un gisement pendant une durée supérieure à six (6) mois consécutifs,
décidé par le Contractant sans l'accord du Ministre, pourra entraîner l'annulation du présent Contrat
dans les conditions prévues à l'article 25 ci-dessous.

9.16 Le Ministre pourra, avec un préavis de trois (3) mois, demander au Contractant d'abandonner
immédiatement et sans contrepartie tous ses droits sur les limites présumées d'une découverte, y
compris sur les Hydrocarbures qui pourraient être produits à partir de ladite découverte, si le
Contractant, sans raisons dûment justifiées :

9.16.1 n'a pas soumis un programme de travaux d'évaluation de ladite découverte dans le délai
visé à l’article 9.2 ci-dessus ;

9.16.2 n'a pas réalisé les travaux d'évaluation de ladite découverte conformément au programme
d'évaluation et dans les délais visés à l’article 9.2 ci-dessus ;

9.163 ou n’a pas soumis de demande d’Autorisation d'Exploitation dans le délai visé à l’article
9.5 ci-dessus.

L’Etat pourra alors réaliser tous travaux d'évaluation de développement et de production de cette
découverte à condition toutefois de ne pas porter préjudice à la réalisation des Opérations
Pétrolières du Contractant dans le Périmètre de Recherche.

ARTICLE 19 : RECUPERATION DES COÛTS PETROLIERS
ET PARTAGE DE LA PRODUCTION

10.1 Dès le commencement d'une production régulière d’Hydrocarbures dans [e cadre d'une
Autorisation d'Exploitation ou d’une autorisation de production anticipée, celle-ci sera partagée et
commercialisée conformément aux dispositions ci-dessous.

10.2 Pour la récupération des Coûts Pétroliers, le Contractant pourra retenir librement chaque Trimestre,
au titre de chaque Autorisation d'Exploitation, une portion de ta production totale égale à soixante
pour cent (60 %) pour le Pétrole Brut et à soixante-cinq pour cent (65 %)} pour le Gaz Sec de la
quantité globale produite qui n'est ni utilisée dans les Opérations Pétrolières, ni perdue, ou
seulement un pourcentage inférieur qui serait nécessaire et suffisant.

La valeur de la portion de production totale allouée à la récupération par le Contractant des Coûts
Pétroliers, définie à l'alinéa précédent, sera calculée conformément aux dispositions des articles 14
et 15 ci-dessous.
Si au cours d'une quelconque Année Civile, les Coûts Pétroliers non encore récupérés par le
Contractant, en application des dispositions du présent article 10.2, dépassent l'équivalent en valeur
de soixante pour cent (60 %) pour Le Pétrole Brut ou à soixante-cinq pour cent (65 %) pour le Gaz
Sec de la production totale calculée comme indiqué ci-dessus, le surplus ne pouvant être ainsi
récupéré dans l'Année Civile considérée sera reporté sur la ou les Années Civiles suivantes jusqu'à
la récupération totale des Coûts Pétroliers ou la fin du présent Contrat. La récupération des Coûts
Pétroliers au titre d’un quelconque Trimestre sera assurée dans l'ordre stipulé à la Procédure
Comptable.

10.3 La quantité des Hydrocarbures , au titre de chaque Autorisation d'Exploitation, restant au cours de
chaque Trimestre après que le Contractant ait prélevé sur la production totale la portion nécessaire à

la récupération des Coûts Pétroliers suivant les dispositions de l'article 10.2 ci-dessus, sera partagée
entre l'Etat et le Contractant de la façon suivante, en fonction de la valeur du rapport &R » défini

ci-après :

u
7
pers

10.4

10.5

10.6

Valeur de &«R » Part de l’Etat Part du Contractant

| Inférieur à 1 70%

: Supérieur ou égal à | et inférieur à LS L 615%

| Supérieur ou égal à LS et inférieur à 2 35% 65 % |

| Supérieur ou égal à 2 et inférieur à 2,5 62.5 % |

Supérieur ou égal à 2,5 et inférieur à 3 : D 60 % LL |
s T | I 515%

Supérieur ou égal à 3

Pour l'application du présent article, le rapport « R » désigne le rapport « Revenus Nets Cumulés »
du Contractant sur « Investissements Cumulés » dans le Périmétre d'Exploitation en question, où :

« Revenus Nets Cumulés » signifie la somme, depuis la Date d'Effet jusqu’à la fin du Trimestre
précédent, de la valeur des Hydrocarbures obtenus par le Contractant au titre des dispositions des
articles 10.2 et 10.3 ci-dessus ; diminuée des Coûts Pétroliers d'Exploitation encourus par le
Contractant, tels que définis et déterminés selon les dispositions de la Procédure Comptable.

« Investissements Cumulés » signifie la somme, depuis la Date d’Effet jusqu'à la fin du Trimestre
précédent, des Coûts Pétroliers d'Exploration et des Coûts Pétroliers de Développement, encourus
par le Contractant, tels que définis et déterminés selon les dispositions de la Procédure Comptable.

L'Etat pourra recevoir sa part de production définie à l'article 10.3 ci-dessus, soit en nature, soit en
espèce.

Si l'Etat désire recevoir en nature tout ou partie de sa part de production définie à l'article 10.3 ci-
dessus, le Ministre devra en aviser le Contractant par écrit au moins quatre-vingt-dix (90) jours
avant le début du Trimestre concerné, en précisant la quantité exacte qu'il désire recevoir en nature
durant ledit Trimestre et les modalités de livraison,

Dans ce but, il est convenu que le Contractant ne souscrira à aucun engagement de vente de la part
de production de l'Etat dont la durée serait supérieure à cent quatre-vingt (180) jours sans que le
Ministre n'y consente par écrit.

Si l'Etat désire recevoir en espèce tout ou partie de sa part de production définie à l'article 10.3 ci-
dessus, ou si le Ministre n'a pas avisé le Contractant de sa décision de recevoir la part de production
de l'Etat en nature conformément à l'article 10.5 ci-dessus, le Contractant est tenu de
commercialiser la part de production de l'Etat à prendre en espèce pour le Trimestre concerné, de
procéder aux enlèvements de cette part au cours de ce Trimestre, et de verser à l'Etat, dans les
trente (30) jours suivant chaque enlèvement, un montant égal au produit de Ia quantité
correspondant à la part de production de l'Etat par le prix de vente F.O.B., diminué des frais
inhérents à sa commercialisation.

Le Ministre aura le droit de demander le règlement des ventes de la quote-part de production
revenant à l'Etat assurées par le Contractant en Dollars ou en toute autre monnaie convertible dans
laquelle la transaction a eu lieu.

ARTICLE 11 : REGIME FISCAL
Chacune des entités constituant le Contractant est assujettie à l'impôt sur les bénéfices industriels et
commerciaux au litre des bénéfices nets qu’elle réalise en relation avec les Opérations Pétrolières

conformément aux articles 66 à 74 du Code des Hydrocarbures Bruts et aux dispositions de la
Procédure Comptable définie à l’ Annexe 2 du présent Contrat.

YA y
11.4

11.5

11.6

Le taux de cet impôt est fixé à vingt-six pour cent (26 %) pour toute la durée du Contrat telle que
définie à l'article 2.2 ci-dessus.

Aux fins de la détermination de l'impôt sur les bénéfices industriels et commerciaux, la valeur des
Hydrocarbures commercialisés par le Contractant au litre des articles 10.2 et 10.3 ci-dessus à
intégrer dans le bénéfice net imposable sera établie conformément aux dispositions de l’article 14
ci-dessous.

Sans préjudice des dispositions de l’article 21 ci-dessous, le Contractant versera à l’Etat les

redevances superficiaires suivantes :

112.1 deux Dollars (2 $) par kilomètre carré et par an durant la première phase de la période de
recherche :

112.2 trois Dollars (3 $) par kilomètre carré et par an durant la deuxième phase de la période de
recherche ;

1123 quatre Dollars (4 $) par kilomètre carré et par an durant la troisième phase de la période
de recherche et durant toute prorogation prévue aux articles 3.3 et 3.4 ci-dessus ;

11.24 cent soixante-dix Dollars (170 $) par kilomètre carré et par an durant la validité de
Autorisation d'Exploitation.

Les redevances superficiaires visées aux articles 11.2.1 à 11.23 ci-dessus seront payées d'avance et

par année, au plus tard le premier jour de chaque Année Contractuelle, pour l'Année Contractueile

entière, selon l'étendue du Périmètre de Recherche détenu par le Contractant à la date d'échéance

desdites redevances.

La redevance superficiaire relative à une Autorisation d'Exploitation sera payée d'avance et par

année, au commencement de chaque Année Civile suivant l'octroi de l'Autorisation d'Exploitation

ou pour l'Année Civile dudit octroi, dans les trente (30) jours de la date d'octroi, prorata temporis

pour la durée restante de l'Année Civile en cours, selon l'étendue du Périmètre d'Exploitation à

ladite date.

En cas d'abandon de surface au cours d'une Année Civile ou de Force Majeure, le Contractant

n'aura droit à aucun remboursement des redevances superficiaires déjà payées.

Les sommes visées au présent article 11.2 ne sont pas considérées comme des Coûts Pétroliers

récupérables au titre des dispositions de l'article 10.2 ci-dessus, ni considérées comme charges

déductibles pour l'établissement de l'impôt sur les bénéfices industriels et commerciaux

conformément à l’article 76 du Code des Hydrocarbures Bruts.

Le Contractant est assujetti aux impôts et taxes ainsi qu'aux retenues à la source et autres
obligations fiscales applicables aux contractants conformément au Titre VI du Code des

Hydrocarbures Bruts.

Les sous-traitants du Contractant ainsi que le personnel du Contractant et de ses sous-traitants sont
soumis aux dispositions fiscales de droit commun en vigueur, sous réserve des dispositions du Titre
VI du Code des Hydrocarbures Bruts qui leur sont applicables.

Sous réserve des dispositions du Code des Hydrocarbures Bruts, les actionnaires des entités
constituant le Contractant et leurs Sociétés Affiliées seront, en plus des exonérations prévues à
l’article 86 dudit Code, aussi exempts de tous impôts, droits, taxes et contributions à raison des
dividendes perçus, des créances, prêts et des intérêts afférents aux Opérations Pétrolières.

En dehors des impôts, contributions et taxes prévus au Titre VI du Code des Hydrocarbures Bruts,
des redevances superficiaires prévues à l'article 11.2 ci-dessus, des bonus prévus à l'article 13 ci-
dessous et de la contribution visée à l’article 12.2 ci-dessous, le Contractant sera exempté de tous
impôts, droits, taxes, redevances ou contributions de quelque nature que ce soit, nationaux,
régionaux ou communaux, présents ou futurs, frappant les Opérations Pétrolières et tout revenu y
afférent ou, plus généralement, les propriétés, activités ou actes du Contractant, y compris son

\hn
4

M bi
12.1

12.2

13.1

établissement, ses transferts de fonds et son fonctionnement en exécution du Contrat, étant entendu
que ces exemptions ne s'appliquent qu'aux Opérations Pétrolières.

Les exemptions prévues au présent article ne s'appliquent pas aux services effectivement rendus au
Contractant par les administrations et collectivités publiques mauritaniennes. Toutefois, les tarifs
pratiqués en l'espèce vis-à-vis du Contractant, de ses sous-traitants, transporteurs, clients et agents
resteront raisonnables par rapport aux services rendus et n'excèderont pas les tarifs généralement
pratiqués pour ces mêmes services par lesdites administrations et collectivités publiques. Le coût de
ces services sera considéré comme Coûts Pétroliers récupérables selon les dispositions de l’article
10.2 du présent Contrat.

ARTICLE 12 : PERSONNEL

Le Contractant s'engage dès le début des Opérations Pétrolières à assurer l'emploi en priorité, à
qualification égale, au personnel mauritanien et à contribuer à la formation de ce personnel afin de
permettre son accession à tous emplois d'ouvriers qualifiés, d'agents de maîtrise, de cadres,
d'ingénieurs et de directeurs.

A cet effet, le Contractant établira en accord avec le Ministère à la fin de chaque Année Civile, un
plan de recrutement du personnel mauritanien et un plan de formation et de perfectionnement pour
parvenir à une participation de plus en plus large du personnel mauritanien aux Opérations
Pétrolières.

Le Contractant devra également contribuer à la formation et au perfectionnement des agents du
Ministère et aux autres affectations visées à l’article 80 du Code des Hydrocarbures Bruts, selon un
plan établi par le Ministère à la fin de chaque Année Civile.

A cet effet, le Contractant versera à l'Etat, pour ledit plan de formation et de perfectionnement, un
montant de cent cinquante mille (150 000) Dollars par Année Civile pendant la validité de
l'Autorisation d'Exploration, et, à compter de l'octroi d’une Autorisation d'Exploitation, un montant
de Cinq cent mille (500 000) Dollars par Année Civile.

Les versements susvisés seront considérés comme des Coûts Pétroliers non récupérables au titre des
dispositions de l’article 10.2 ci-dessus mais comme des charges déductibles de l'impôt sur les
bénéfices industriels et commerciaux conformément à l'article 82 du Code des Hydrocarbures
Bruts.

ARTICLE 13 : BONUS

Le Contractant paiera à l'Etat un bonus de signature d’un montant de un million de Dollars
(1000 000 $) dans les trente (30) jours suivant la Date d'Effet.

En outre, le Contractant paiera à l'Etat les bonus de production suivants :

3.2.1 quatre millions de Dollars (4 000 000 $) lorsque la production régulière commercialisée
des Hydrocarbures extraits du où des Périmètres d'Exploitation atteindra pour la première
fois le rythme moyen équivalent à vingt cinq mille (25 000) Barils de Pétrole Brut par
jour pendant une période de trente (30) jours consécutifs ;

132.2 Six millions de Dollars (6 000 000 $) lorsque la production régulière commercialisée des
Hydrocarbures extraits du ou des Périmètres d'Exploitation atteindra pour la première fois
le rythme moyen équivalent à cinquante mille (50 000) Barils de Pétrole Brut par jour
pendant une période de trente (30) jours consécutifs ;

13.23 Dix millions de Dollars (10 000 000 $) lorsque la production régulière commercialisée
des Hydrocarbures extraits du ou des Périmètres d'Exploitation atteindra pour la première
fois le rythme moyen équivalent à cent mille (100 000) Barils de Pétrole Brut par jour
pendant une période de trente (30) jours consécutifs ;

vu 21
Ù 4
a #
1324  Dix-huit millions de Dollars (18 000 000 S$) lorsque la production régulière
commercialisée des Hydrocarbures extraits du où des Périmètres d'Exploitation atteindra
pour la première fois Je rythme moyen équivalent à cent cinquante mille (150 000) Barils
de Pétrole Brut par jour pendant une période de trente (30) jours consécutifs.

Chacune des sommes visées aux articles 13.2.1 à 13.2.4 ci-dessus sera versée dans les trente (30)
jours suivant la période de référence susvisée.

133 Les sommes visées aux articles 13.1 et 13.2 ci-dessus ne sont pas considérées comme des Coûts
Pétroliers récupérables au titre des dispositions de l’article 10.2 ci-dessus, ni considérées comme
charges déductibles pour l’établissement de l’impôt sur les bénéfices industriels et commerciaux
conformément à l’article 79 du Code des Hydrocarbures Bruts,

ARTICLE 14 : PRIX ET MESURE DES HYDROCARBURES

14.1 Le prix de vente unitaire du Pétrole Brut pris en considération pour les besoins des articles 10 et 11
ci-dessus sera le « Prix du Marché » F.O.B. au Point de Livraison, exprimé en Dollars par Baril, tel
que déterminé ci-dessous pour chaque Trimestre.

Un Prix du Marché sera établi pour chaque type de Pétrole Brut ou mélange de Pétroles Bruts.

142 Le Prix du Marché applicable aux enlèvements de Pétrole Brut effectués au cours d'un Trimestre
sera calculé à la fin du Trimestre considéré, et sera égal à la moyenne pondérée des prix obtenus par
le Contractant et l'Etat lors des ventes du Pétrole Brut à des Tiers au cours du Trimestre considéré,
ajustés pour refléter les différences de qualité et de densité ainsi que des termes de livraison F.O.B.
et des conditions de paiement, sous réserve que les quantités ainsi vendues à des Tiers au cours du
Trimestre considéré représentent au moins trente pour cent (30%) du total des quantités de Pétrole
Brut de l'ensemble des Périmètres d'Exploitation octroyés au titre du présent Contrat, vendues au
cours dudit Trimestre,

143 Si de telles ventes à des Tiers ne sont pas réalisées durant le Trimestre considéré, ou ne représentent

pas au moins trente pour cent (30%) du total des quantités de Pétrole Brut de l'ensemble des
Périmètres d'Exploitation octroyés au titre du présent Contrat, vendues au cours dudit Trimestre, le
Prix du Marché sera établi par comparaison avec le « Prix Courant du Marché International »,
durant le Trimestre considéré, des Pétroles Bruts produits en Mauritanie et dans les pays
producteurs voisins, compte tenu des différentiels de qualité, densité, transport et conditions de
paiement.
Par « Prix Courant du Marché international », il faut entendre un prix tel qu'il permette au Pétrole
Brut vendu d'atteindre, aux lieux de traitement ou de consommation, un prix concurrentiel
équivalent à celui pratiqué pour des Pétroles Bruts de qualité similaire provenant d'autres régions et
livrés dans des conditions commerciales comparables, tant au point de vue des quantités que de la
destination et de l'utilisation des Pétroles Bruts, compte tenu des conditions du marché et de la
nature des contrats.

14.4 Les transactions suivantes seront notamment exclues du calcul du Prix du Marché du Pétrole Brut :

144.1 ventes dans lesquelles l’acheteur est une Société Affiliée du vendeur ainsi que ventes
entre entités constituant le Contractant ;

144.2 ventes comprenant une contrepartie autre qu'un paiement en devises librement
convertibles et ventes motivées, en tout ou partie, par des considérations autres que les
incitations économiques usuelles dans les ventes de Pétrole Brut sur le marché
international (telles que contrats d'échange, ventes de gouvernement à gouvernement ou à
des agences gouvernementales).

14.5 Une commission présidée par le Ministre ou son délégué et comprenant d'autres représentants de
l'Etat et ceux du Contractant se réunira à la diligence de son président, à l’issue de chaque
Trimestre, pour établir, selon les stipulations du présent article 14, le Prix du Marché du Pétrole

yl 22
CA
a? fé

11e
14.6

14.7

14.8

15.1

152

Brut produit, applicable au Trimestre écoulé. Les décisions de la commission seront prises à
l'unanimité.

Si aucune décision n'est prise par la commission dans un délai de trente (30) jours après la fin du
Trimestre considéré, le Prix du Marché du Pétrole Brut produit sera fixé définitivement par un
expert de réputation internationale, nommé par accord entre les Parties, ou, à défaut d'accord, par le
Centre international d'expertise de la Chambre de Commerce Internationale. L'expert devra établir
le prix selon les stipulations du présent article 14 dans un délai de vingt (20) jours après sa
nomination. Les frais d'expertise seront partagés par moitié entre les Parties.

Dans l'attente de l'établissement du prix, le Prix du Marché applicable provisoirement à un
Trimestre sera le Prix du Marché du Trimestre précédent. Tout ajustement nécessaire sera réalisé au
plus tard trente (30) jours après l'établissement du Prix du Marché pour le Trimestre considéré.

Le Contractant devra mesurer tous les Hydrocarbures produits après extraction de l'eau et des
substances connexes, en utilisant, avec l'accord du Ministère, les instruments et procédures
conformes aux méthodes en vigueur dans l'industrie pétrolière internationale. Le Ministère aura le
droit d'examiner ces mesures et de contrôler les instruments et procédures utilisés.

Si en cours d'exploitation le Contractant désire modifier lesdits instruments et procédures, il devra
obtenir préalablement l'accord du Ministère.

Si, au cours d’une inspection effectuée par le Ministère, il est constaté que les instruments de
mesures sont inexacts et dépassent les tolérances admises, et cet état de fait est confirmé par un
expert indépendant, l’inexactitude en question sera considérée comme ayant existé pour la moitié
de la période depuis l'inspection précédente, à moins qu’une période différente ne soit démontrée.
Le compte des Coûts Pétroliers et les parts de production et enlèvements des Parties feront l’objet
d’ajustements appropriés dans Les trente (30) jours suivant la réception du rapport de l’expert.

Pour le Gaz Sec, les dispositions du présent article 14 s’appliqueront mutaris mutandis sous réserve
des dispositions de l’article 15 ci-dessous.

ARTICLE 15 : GAZ NATUREL

Gaz Naturel Non-assacié

Dans le cas où une découverte visée à l’article 9.1 ci-dessus porte sur un gisement de Gaz Naturel
Non-associé que le Contractant s'est engagé à évaluer conformément à l’article 9.2 ci-dessus, le
Ministre et le Contractant mèneront conjointement, en parallèle avec les travaux d'évaluation de la
découverie en question, une étude de marché destinée à évaluer les débouchés possibles pour ce
Gaz Naturel, à la fois sur le marché local et à l'exportation, ainsi que les moyens nécessaires à sa
commercialisation, et considéreront la possibilité d'une commercialisation conjointe de leurs parts
de production. L'étude déterminera en particulier les quantités dont l'écoulement peut être assuré
sur le marché local pour son utilisation comme combustible ou comme matière première, les
installations et arrangements nécessaires à l'écoulement de ce Gaz Naturel aux entreprises
utilisatrices ou à l'organisme d’Etat chargé de sa distribution, ainsi que le prix de vente escompté
qui sera déterminé conformément aux principes prévus à l’article 15.8 ci-dessous.

Aux fins d'évaluer la commercialité de la découverte de Gaz Naturel Non-associé, le Contractant
aura droit conformément à l’article 3.4 ci-dessus à une prorogation de son Autorisation
d'Expioration.

Si à la suite de l’évaluation d'une découverte de Gaz Naturel Non-associé, il s'avère que le
développement requiert des termes économiques spécifiques, les Parties pourront convenir, à titre
exceptionnel, desdits termes,

À l'issue des travaux d'évaluation, au cas où les Parties décideraient conjointement d’exploiter ce
Gaz Naturel pour alimenter le marché local, ou au cas où le Contractant déciderait de l’exploiter
pour l'exportation, ce dernier soumettra avant la fin de l’Autorisation d’Exploration une demande

be. ?
/Q
&":

#
153

15.5

d'Autorisation d'Exploitation que le Ministre accordera dans les conditions prévues à l'article 9.6 ci-
dessus,

Le Contractant devra alors procéder au développement et à la production de ce Gaz Naturel
conformément au programme de développement et de production sournis au Ministre et approuvé
par ce dernier dans les conditions prévues à l’article 9.5. Les dispositions du présent Contrat
applicables au Pétroie Brut s'appliqueront mutatis mutandis au Gaz Naturel, sous réserve des
dispositions particulières prévues aux articles 15.7 à 15.9 ci-dessous,

Au cas où la production est destinée en tout ou en partie au marché local, un conirat de fourniture
sera conclu, sous l’égide du Ministre, entre le Contractant et l’entreprise de l'Etat chargée de la
distribution du gaz. Le contrat définira les obligations des parties en matière de livraison et
d'enlèvement du gaz commercial et pourra comporter une clause obligeant l'acheteur à acquitter
une partie du prix en cas de défaillance dans l'enlèvement des quantités contractuelles.

À défaut de soumission d'un programme d'évaluation ou d’une demande d’Autorisation
d'Exploitation dans les délais prévus aux articles 9.2 et 9.5 ci-dessus, la surface comprenant
l'étendue du gisement de Gaz Naturel Non-associé sera, à la demande du Ministre, rendue à l’Etat
qui pourra entreprendre pour son propre compte tous travaux de mise en exploitation du gisement

en question.
Gaz Naturel Associé

En cas de découverte d’un gisement de Pétrole Brut commercialement exploitable contenant du Gaz
Naturel Associé, le Contractant indiquera dans le rapport prévu à l'article 9.3 ci-dessus s'il considère
que la production de ce Gaz Naturel Associé est susceptible d'excéder les quantités nécessaires aux
besoins des Opérations Pétrolières relatives à la production de Pétrole Brut ÿ compris les opérations
de réinjection et s'il considère que cet excédent est susceptible d'être produit en quantités
commerciales. Au cas où le Contractant aurait avisé le Ministre d’un tel excédent, les Parties
évalueront conjointement les débouchés possibles pour cet excédent, à la fois sur le marché local et
à l'exportation y compris la possibilité d'une commercialisation conjointe de leurs parts de
production de cet excédent ainsi que les moyens nécessaires à sa commercialisation.

Au cas où les Parties conviendraient d'exploiter l'excédent de Gaz Naturel Associé, ou au cas où le
Contractant déciderait d'exploiter cet excédent pour l'exportation, le Contractant indiquera dans le
programme de développement et de production visé à l’article 9.5 ci-dessus les installations
supplémentaires nécessaires au développement et à l'exploitation de cet excédent et son estimation
des coûts y afférents.

Le Contractant devra alors procéder au développement et à l'exploitation de cet excédent
conformément au programme de développement et de production soumis et approuvé par le
Ministre dans les conditions prévues à l’article 9.5 ci-dessus, et les dispositions du présent Contrat
applicables au Pétrole Brut s'appliqueront mutatis mutandis à l'excédent de Gaz Naturel, sous
réserve des dispositions particulières prévues aux articles 15.7 à 15.9 ci-dessous.

Une procédure similaire à celle décrite au paragraphe ci-dessus sera suivie si la commercialisation
du Gaz Naturel Associé est décidée au cours de l'exploitation d'un gisement.

Au cas où le Contractant déciderait de ne pas exploiter l'excédent de Gaz Naturel Associé et si
l'Etat, à un moment quelconque, désirait l'utiliser, le Ministre en avisera le Contractant, auquel cas :

15.5.1 Le Coniractant mettra gratuitement à la disposition de l'Etat, à la sortie des installations
de séparation, tout ou partie de l'excédent que l'Etat désirerait enlever ;

15.5.2 L'Etat sera responsable de la collecte, du traitement. de la compression et du transport de
cet excédent, à partir des installations de séparation susvisées, et supportera tous les coûts

supplémentaires y afférents :

15.5.3 La construction par l'Etat des installations nécessaires aux opérations visées à l'article
15.52 ci-dessus, ainsi que l'enlèvement de cet excédent par l'Etat, seront effectués
conformément aux règles de l'art en usage dans l'industrie pétrolière internationale et de

24

Tu
manière à ne pas entraver la production. l'enlèvement et le transport du Pétrole Brut par le
Contractant.

15.6 Tout excédent de Gaz Naturel Associé qui ne serait pas utilisé dans le cadre des articles 15.4 et 15.5
ci-dessus devra être réinjecté par le Contractant.

Dispositions communes

15.7 Le Contractant aura le droit de disposer de sa part de production de Gaz Naturel, conformément aux
dispositions du présent Contrat. Il aura également le droit de procéder à la séparation des liquides
de tout Gaz Naturel produit, et de transporter, stocker, ainsi que vendre sur le marché local ou à
l'exportation sa part des Hydrocarbures liquides ainsi séparés, lesquels seront considérés comme
du Pétrole Brut aux fins de leur partage entre les Parties selon l'article 10 ci-dessus.

15.8 Pour les besoins du présent Contrat, le Prix du Marché du Gaz Naturel, exprimé en Dollars par
million de BTU, sera égal :

15.8.1 Au prix oblenu des acheteurs pour ce qui concerne les ventes de Gaz Naturel à
l'exportation à des Tiers ;

15.82 Pour ce qui concerne les ventes sur le marché local du Gaz Naturel en tant que
combustible, à un prix à convenir par accord mutuel entre le Ministre ou l'entité nationale
chargée de la distribution du gaz sur le marché local et le Contractant, sur la base
notamment des cours du marché d'un combustible de substitution au Gaz Naturel.

15.9 Aux fins de l'application des articles 10. 3 et 13.2 ci-dessus, les quantités de Gaz Naturel
disponibles après déduction des quantités ectées, brûlées et celles utilisées pour les besoins des
Opérations Pétrolières seront exprimées en un nombre de Barils de Pétrole Brut tel que cent
soixante cinq (165) mètres cubes de Gaz Naturel mesurés à la température de 15.6°C et à la
pression atmosphérique de 1.01325 bars sont réputés égaux à un (1) Baril de Pétrole Brut, sauf
convention contraire entre les Parties.

ARTICLE 16 : TRANSPORT DES HYDROCARBURES PAR
CANALISATIONS

16.1 Le Contractant a le droit, pendant la durée de validité du Contrat et dans les conditions définies au
Titre V du Code des Hydrocarbures Bruts, de traiter et de transporter dans ses propres installations
à l’intérieur du territoire de la Mauritanie et de faire traiter et transporter, tout en conservant la
propriété, les produits résultant de ses activités d'exploitation ou sa part desdits produits, vers les
points de stockage. de traitement, d'enlèvement ou de grosse consommation.

16.2 Dans le cas où des conventions ayant pour objet de permettre ou faciliter les transports par
canalisations d'Hydrocarbures à travers d'autres Etats viendraient à être passées entre lesdits Etats et
l'Etat Mauritanien, celui-ci accordera sans discrimination au Contractant tous les avantages qui
pourraient résulter de l'exécution de ces conventions.

16.3 Dans le cadre de ses opérations de transport, le Contractant bénéficie des droits et est soumis aux
obligations prévues au Titre V du Code des Hydrocarbures Bruts.
ARTICLE 17 : OBLIGATION D'APPROVISIONNEMENT DU
MARCHE INTERIEUR

17.4 Le Contractant a l'obligation de participer à la satisfaction des besoins de la consommation
intérieure en Hydrocarbures conformément aux dispositions de l’article 41 du Code des
Hydrocarbures Bruts.

VL 25

a rd
17.2

17.3

18.2

18.3

20.1

re notifiera par écrit au Contractant, au plus tard le 1° octobre de chaque Année Civile, les
quantités des Hydrocarbures que l’Etat choisira d'acheter conformément au présent article, au cours
de l'Année civile suivante, Les livraisons seront effectuées, à l’État ou à l'attributaire désigné par le
Ministre, par quantités et à des intervalles de temps réguliers au cours de ladite Année, suivant des
modalités fixées d'accord-partie.

Le prix des Hydrocarbures ainsi vendus par le Contractant à l'Etat sera le prix du marché établi
suivant les dispositions des articles 14 et 15.8 ci-dessus : il sera payable au Contractant en Dollars.

ARTICLE 18 : IMPORTATION ET EXPORTATION

Le Contractant aura le droit d'importer en Mauritanie, pour son compte ou celui de ses sous-
traitants, toutes les marchandises, matériels, machines, équipements, pièces de rechange et matières
consommables directement nécessaires à la bonne exécution des Opérations Pétrolières et précisés
dans une liste douanière spécifique établie par le Ministère, sur proposition du Contractant,
conformément à l’article 92 du Code des Hydrocarbures Bruts.

Îl est entendu que le Contractant et ses sous-traitants s'engagent à ne procéder aux importations
définies ci-dessus que dans la mesure où lesdits matériaux et équipements ne sont pas disponibles
en Mauritanie à conditions équivalentes en termes de prix, quantité, qualité, conditions de paiement
et délai de livraison.

Les importations et réexportations du Contractant et de ses sous-traitants sont soumises au régime
douanier prévu aux articles 90 à 96 du Code des Hydrocarbures Bruts.

Le Contractant, ses clients et leurs transporteurs auront, pendant la durée du Contrat, le droit
d'exporter librement au point d'exportation choisi à cet effet, libre de tous droits et taxes de douane,
et sans préjudice de ce qui précède, la TVA sera au taux zéro et, à n'importe quel moment, la
portion d'Hydrocarbures à laquelle le Contractant a droit suivant les dispositions du Contrat, après
déduction de toutes les livraisons faites à l'Etat. Cependant, le Contractant s'engage à la demande
de l'Etat. à ne pas vendre les Hydrocarbures produits en Mauritanie à des pays déclarés hostiles à

l'Etat.

ARTICLE 19 : CHANGE

Le Contractant bénéficie des droits et est soumis aux obligations prévus au Titre VI1 du Code des
Hydrocarbures Bruts en matière de contrôle des changes et de protection des investissements.

ARTICLE 20 : TENUE DES LIVRES, UNITE MONETAIRE,
COMPTABILITE

Les registres et livres de compte du Contractant seront tenus suivant les règles comptables
généralement utilisées dans l’industrie pétrolière internationale, conformément à la réglementation
en vigueur et à la Procédure Comptable définie à l'Annexe 2 du présent Contrat.

Les registres et livres de comptes seront tenus en langue arabe, française ou anglaïse et libellés en
Dollars. Ils seront matériellement justifiés par des pièces détaillées prouvant les dépenses et les
recettes du Contractant au titre du présent Contrat.

Ces registres et livres de comptes seront notamment utilisés pour déterminer les Coûts Pétroliers,
les bénéfices nets du Contractant soumis à l’impêt sur les bénéfices industriels et commerciaux
conformément aux articles 66 et suivants du Code des Hydrocarbures Bruts. Ils devront contenir les
comptes du Contractant faisant ressortir les ventes d'Hydrocarbures aux termes du présent Contrat.

A titre d'information, les comptes de résultats et les bilans seront tenus en Ouguiyas.

# 26
A
à

#

V
SC

20.3

20.4

20.5

21.1

212

Les originaux des registres et livres de comptes désignés à l'article 20.1 ci-dessus pourront être
tenus au siège central de l'Opérateur, jusqu'à ce que soit octroyée au Contractant la première
Autorisation d'Exploitation, avec au moins un exemplaire en Mauritanie. À partir du mois au cours
duquel est octroyée au Contractant ladite Autorisation d'Exploitation, les originaux desdits registres
et livres de compte ainsi que les pièces justificatives y afférentes seront conservés en Mauritanie.

Le Ministre, après en avoir informé le Contractant par écrit, pourra faire examiner et vérifier par
des auditeurs de son choix ou par ses propres agents les registres et livres de comptes relatifs aux
Opérations Pétrolières, selon les modalités précisées à la Procédure Comptable. [1 dispose d'un délai
de cinq (5) ans suivant la fin d'une Année Civile donnée pour effectuer les examens ou vérifications
concernant ladite Année Civile et présenter au Contractant ses objections pour toutes contradictions
ou erreurs relevées lors de ces examens ou vérifications. Les Parties pourront s'accorder de
proroger ce délai d'une année supplémentaire si des circonstances particulières le justifient. Les
Parties admettent expressément qu'une Année Civile ne pourra être auditée qu'une seule fois.

Pour les Coûts Pétroliers encourus avant la première année de production d'Hydrocarbures, le délai
de vérification et de rectification est étendu à la fin de la deuxième Année Civile suivant l'Année
Civile dans laquelle intervient le premier enlèvement d’Hydrocarbures.

Le Contractant est tenu de fournir toute l'assistance nécessaire aux personnes désignées par le
Ministre à cet effet et de faciliter leurs interventions. Les dépenses raisonnables d'examen et de
vérification seront remboursées à l'Etat par le Contractant et seront considérées comme des Coûts
Pétroliers récupérables selon les dispositions de l'article 10.2 ci-dessus.

Les sommes dues à l'Etat ou au Contractant seront payables en Dollars ou dans une autre devise
convertible choisie d'un commun accord entre les Parties.

En cas de retard de paiement, les sommes dues porteront intérêt au taux LIBOR +5% à compter du
jour où elles auraient dû être versées jusqu'à leur règlement, avec capitalisation mensuelle des
intérêts si le retard est supérieur à trente (30) jours.

ARTICLE 21 : PARTICIPATION DE L'ETAT

L'Etat acquiert à la Date d’Effet, à travers l'Entreprise nationale (Société Mauritanienne des
Hydrocarbures) visée à l’article 6 du Code des Hydrocarbures Bruts, une participation portée de dix
pour cent (10%) dans les droits et obligations du Contractant dans le Périmètre de Recherche. Les
entités du Contractant, autres que l'Entreprise nationale, financent la part de celle-ci dans tous les
Coûts Pétroliers correspondant aux Opérations  Pétrolières d'exploration y compris
l’évaluation/appréciation des découvertes encourus dans le Périmètre de Recherche et ce pendant
toute la durée de l’Autorisation d’Exploration objet de l'article 3 ci-dessus.

L'Entreprise nationale, en tant que entité du Contractant, bénéficie au titre et au prorata de sa
participation des mêmes droits el avantages et est soumise aux mêmes obligations que les autres
membres du Contractant, sous réserve des dispositions du présent article 21.

L'Etat aura l'option d'acquérir, à travers l'Entreprise nationale, une participation aux Opérations
Pétrolières dans tout Périmètre d'Exploitation issu du Périmètre de Recherche dans les limites
indiquées à l'article 21.3 ci-dessous.

Dans ce cas, l'Entreprise nationale sera bénéficiaire, au titre et au prorata de sa participation, des
mêmes droits et soumise aux mêmes obligations que ceux du Contractant définis au présent Contrat
et ce sous réserves des dispositions du présent article 21.

Pour lever toute équivoque, la participation de l'Etat dans le Périmètre de Recherche continue à être
portée par les entités du Contractant conformément aux dispositions de l’article 21.1 ci-dessus.

Vi 27

À

pit
21.3

214

21.5

217

218

219

21.10

En cas d'exercice par l'Etat de l'option de participation dans un Périmètre d'Exploitation mentionné
à l'article 21.2, cette participation de l'Etat ne pourra être inférieure à un pourcentage de dix pour
cent (10%) et ne pourra excéder un pourcentage maximal de quinze pour cent (15 %).

Au plus tard six (6) mois à compter de la date d'octroi d’une Autorisation d'Exploitation, le Ministre
devra notifier par écrit au Contractant la décision de l'Etat d'exercer son option de participation en
précisant le pourcentage choisi dans la limite prévue à l’article 21.3 ci-dessus.

Ladite participation prendra effet à compter de la date de réception de notification de l'exercice de
l'option de l'Etat.

Pour lever toute équivoque, l'Etat n'aura aucune participation aux Opérations Pétrolières dans tout
Périmètre d'Exploitation issu du Périmètre de Recherche s'il n'exerce pas l'option mentionnée à
l'article 21.2.

A compter de la date d'effet de sa participation objet des articles 21.2 à 21.4, l'Etat financera les
Coûts Pétroliers dans le Périmètre d'Exploitation concerné au prorata de sa participation.

L'Etat remboursera aux entités du Contractant, autres que l'Entreprise nationale, conformément à
l’article 21.6 ci-dessous, au prorata de sa participation, les Coûts Pétroliers non encore récupérés
relatifs audit Périmètre d'Exploitation et encourus depuis la Date d'Effet (à l'exclusion des Coûts
Pétroliers d'exploitation (OPEX) et des frais financiers) jusqu'à la date de réception de la
notification visée à l'article 21.4 ci-dessus.

Le Contractant ne sera soumis à aucun impôt ou taxe de quelque nature que ce soit, à raison de tels
remboursements ou des plus-values éventuelles y afférents.

L'Etat cédera et continuera à céder au Contractant quarante cinq pour cent (45%) de la part de
production lui revenant au titre de sa participation et au titre de récupération des Coûts Pétroliers
conformément à l’article 10.2 ci-dessus et à la Procédure Comptable constituant l’Annexe 2,
jusqu’à ce que le cumul de ces cessions ou remboursements, évalués selon les dispositions des
articles 14 et 15 ci-dessus, soit égal à cent douze pour cent (112%) des Coûts Pétroliers visés au
deuxième alinéa de l’article 21.5 ci-dessus.

Pour lever toute équivoque, le remboursement des Coûts Pétroliers stipulé aux articles 21.5 et 21 6
ci-dessus, ne porte pas sur une quelconque part des sommes versées par le Contractant au titre des
articles 12 et 13 du présent Contrat.

Les remboursements qui seront effectués par l'Etat au titre des dispositions des articles 21.5 et 21.6
ci-dessus, seront réglés en nature par l'Etat qui cédera aux entités du Contractant, autres que
l'Entreprise nationale, chaque Trimestre au Point de Livraison le pourcentage de sa part
trimestrielle de production d'Hydrocarbures stipulée dans lesdits articles.

Toutefois, l’Etat se réserve l'option d'effectuer lesdits remboursements en Dollars dont le paiement
doit intervenir dans un délai de quatre vingt dix (90) jours à compter de la date d'effet de la
participation visée à l’article 21.4 ci-dessus.

A défaut du règlement de l'intégralité desdits remboursements dans les délais impartis ci-dessus, le
remboursement en nature tel que visé aux articles 21.5 et 21.6 ci-dessus s’appliquera.

Les modalités pratiques de participation de l'Etat stipulée à l’article 21.1 ci-dessus ainsi que les
règles et obligations des entités du Contractant, y compris l'Entreprise nationale, seront déterminées
dans un accord d'association (TIOA) qui sera conclu entre ces entités et entrera en vigueur, au plus
tard, quatre-vingt dix jours (90) à compter de la Date d'Effet. Ledit accord d'association (JOA) sera
amendé chaque fois que de besoin et en particulier pour tenir compte, le cas échéant, de l’exercice
par l'Etat de sa participation objet de l’article 21.2 ci-dessus.

L'Entreprise nationale d'une pant, et les autres entités constituant le Contractant d'autre part, ne
seront pas conjointement et solidairement responsables des obligations résultant du présent Contrat.
L'Entreprise nationale sera individuellement responsable vis-à-vis de l'Etat de ses obligations telles

(TAN 28

À

Ud
22.1

22.2

22.4

que prévues dans le présent Contrat. Toute défaillance de l'Entreprise nationale à exécuter une
quelconque de ses obligations ne sera pas considérée comme défaillance des autres entités
constituant le Contractant et ne pourra en aucun cas être invoquée par l'Etat pour annuler le présent
Contrat. L'association de l'Entreprise nationale au Contractant, ne saurait, en aucun cas, annuler ni
affecter les droits des autres entités constituant le Contractant à recourir à la clause d'arbitrage
prévue à l'article 28 ci-dessous.

ARTICLE 22 : CESSION

Les droits et obligations résultant du présent Contrat ne peuvent être cédés à un Tiers, en tout ou
partie, par l’une quelconque des entités constituant le Contractant, sans l'approbation préalable du
Ministre.

Chacune des entités constituant le Contractant peut céder librement et à tout moment tout ou partie
de ses intérêts découlant du Contrat à une Société Affiliée ou à une autre entité du Contractant à
conditian de le notifier préalablement au Ministre.

Si dans les trois (3) mois suivant la notification au Ministre d'un projet de cession accompagné des
informations nécessaires pour justifier les capacités techniques et financières du cessionnaire ainsi
que des conditions et modalités de cession, celui-ci n'a pas notifié son opposition motivée, cette
cession sera réputée avoir été approuvée par le Ministre.

A compiler de la date d'approbation, le cessionnaire acquerra la qualité de membre du Contractant et
devra satisfaire aux obligations imposées au Contractant par le présent Contrat.

De même, le Contractant, ou toute entité du Contractant. est tenu de soumettre à l'approbation

préalable du Ministre :

22.2.1 Tout projet qui serait susceptible d'amener, notamment au moyen d'une nouvelle
répartition des titres sociaux, un changement du contrôle direct du Contractant ou de
l'entité concernée du Contractant. Seront considérés comme éléments de contrôle du
Contractant, ou d'une entité de celui-ci, la répartition du capital social, la nationalité des
actionnaires majoritaires, ainsi que les dispositions statutaires relatives au siège social et
aux droits et obligations attachés aux titres sociaux en ce qui concerne la majorité requise
dans les assemblées générales. Toutefois, les cessions de titres sociaux à des Sociétés
Affiliées seront libres sous réserve de déclaration préalable au Ministre pour information
et de l’application des dispositions de l'article 24.4 ci-dessous s'il y a lieu. Quant aux
cessions de titres sociaux à des Tiers, elles ne seront soumises à l'approbation du Ministre
que si elles ont pour effet de céder à ceux-ci plus de trente pour cent (30%) du capital de
l'entreprise.

222.2 Tout projet de constitution de sûretés sur des biens et installations affectés aux Opérations
Pétrolières.

Les projets visés aux articles 22.2.1 et 22.2.2 seront notifiés au Ministre. Si dans un délai de trois

(3) mois, le Ministre n'a pas notifié au Contractant ou à l'une des entités concernées, son opposition

motivée auxdits projets, ceux-ci seront réputés approuvés.

Lorsque le Contractant est constitué de plusieurs entités, il fournira au Ministre, dans le mois
suivant sa signature, une copie de l'accord d'association (JOA) liant les entités et de toutes
modifications pouvant être apportées audit accord, en spécifiant le nom de l'entreprise désignée
comme Opérateur pour les Opérations Pétrolières. Tout changement d'Opérateur sera soumis à
l'approbation du Ministre, conformément aux dispositions de l'article 6.2 ci-dessus.

Les cessions réalisées en violation des dispositions du présent article 22 seront nulles et de nul effet.

V 29

A Ÿ
ARTICLE 23 : PROPRIETE, USAGE ET ABANDON DES
BIENS

Le Contractant sera propriétaire des biens, meubles et immeubles, qu'il aura acquis pour les besoins
des Opérations Pétrolières, et en conservera le plein usage, ainsi que le droit de les exporter ou de
les céder à des Tiers pendant toute la durée du Contrat, sous réserve que l'Etat puisse acquérir à
titre gratuit, à la demande du Ministre, tout ou partie des biens appartenant au Contractant qui
auront été utilisés pour les Opérations Pétrolières et dont les coûts d'acquisition auront été
intégralement recouvrés conformément à l’article 10 ci-dessus dans les cas suivants :

23.1.1 À l'expiration, à la renonciation ou à la résiliation du présent Contrat ;

23.1.2 En cas de renonciation ou d'expiration d’une Autorisation d'Exploitation, pour ce qui
concerne les ouvrages et installations situés dans le Périmètre d'Exploitation et les
équipements affectés exclusivement aux Opérations Pétrolières dans le Périmètre
d'Exploitation en question, à moins que le Contractant souhaite utiliser ces biens pour des
Opérations Pétrolières dans d’autres Périnètres d'Exploitation issus du Périmètre de
Recherche.

A l'expiration, à ia renonciation ou à la résiliation de toute Autorisation d'Exploitation, le
Coniractant devra procéder à toutes les opérations nécessaires à la remise en état des sites
conformément à un Plan de Réhabilitation établi et financé dans les conditions suivantes :

23.2.1 À la fin du Trimestre au cours duquel soixante pour cent (60%) des réserves
d'Hydrocarbures récupérables identifiées dans le programme de développement d’un
gisement visé à l'article 9.5 auront été récupérées, le Contractant préparera et soumettra
au Ministre pour approbation un Plan de Réhabilitation du site, conforme aux pratiques
habituelles de l’industrie pétrolière internationale, qu’il propose de réaliser à la fin des
opérations de production. ainsi qu'au budget correspondant. Le Contractant apportera
chaque année au Plan de Réhabilitation les révisions nécessaires pour tenir compte de
l'évolution des paramètres techniques et financiers. Le Plan de Réhabilitation révisé
deviendra le nouveau Plan de Réhabilitation qui sera pris en compte pour le calcul des
versements sur le compte séquestre ;

232.2 Le Plan de Réhabilitation comprendra un descriptif détaillé des travaux d'enlèvement
et/ou de sécurisation des infrastructures telles les plateformes, les installations de stockage,
les puits, tuyaux, collecteurs, etc. nécessaires à la protection de l’environnement et des
personnes ;

23.2.3 Le Ministre pourra, en consultation avec le ministre chargé de l’Environnement, proposer
des révisions ou modifications au Plan de Réhabilitation, en les notifiant par écrit au
Contractant avec toutes les justifications utiles, dans les quatre-vingt-dix (90) jours
suivant la réception dudit Plan. Les dispositions de l'article 5.2 ci-dessus s'appliqueront
audit Plan en ce qui concerne son adoption. Lorsque les résultats acquis au cours de
l'exploitation justifient des changements au Plan de Réhabilitation, ledit Plan et le budget
correspondant pourront être modifiés conformément à la procédure d’adoption décrite ci-
avant ;

232.4 Afin de financer les opérations prévues au Plan de Réhabilitation, le Contractant ouvrira
un compte séquesire auprès d’un établissement bancaire international accepté par le
Ministre, qu'il approvisionnera à compter du Trimestre suivant l'adoption du Plan de
Réhabilitation par des versements annuels de montants et selon un échéancier fixés en
accord avec le Ministre ;

23.2.5 Les fonds versés au compte séquestre seront traités comme des Coûts Pétroliers
récupérables selon les modalités prévues à l’article 10.2 ci-dessus, et seront considérés
comme des charges déductibles pour l'établissement de l'impôt sur les bénéfices
industriels et commerciaux. Ces fonds, ainsi que les intérêts perçus sur le compte
séquestre, seront affectés exclusivement au paiement des dépenses liées aux opérations du
Plan de Réhabilitation ;
ste

24.1

24.2

24,3

23.26 Le Contractant notifiera au Ministre, avec un préavis de cent quatre vingt (180) jours, son
intention de démarrer les opérations prévues au Plan de Réhabilitation, sauf si le Ministre
notifie au Contractant dans les trente (30) jours suivant l'avis précité que :

(A) l'exploitation du gisement sur le Périmètre d'Exploitation en question sera
poursuivie par l'Etat ou par un Tiers, où

(B) l'Etat souhaite conserver les installations pour des raisons dûment motivées.

Dans les deux cas cités au (A) et (B) ci-dessus, le compte séquestre sera transféré au
repreneur ;

23.2.7 Au cas où les dépenses nécessaires à l'exécution du Plan de Réhabilitation seraient
supérieures au montant disponible dans le compte séquestre, l'excédent sera intégralement
à la charge du Contractant ;

23.28 Le Contractant versera à l'Etat à l'expiration de l'Autorisation d'Exploitation tout reliquat
du compte séquestre non-utilisé pour la réalisation du Plan de Réhabilitation et qui aura
été récupéré en vertu de l'article 10.2 ci-dessus.

Pendant la durée de validité du Contrat, les puits reconnus de commun accord inadaptés à
l'exploitation, pourront être repris par l'Etat, à la demande du Ministre, aux fins de les convertir en
puits à eau. Le Contractant sera alors tenu de laisser en place les tubages sur la hauteur demandée
ainsi qu'éventuellement la tête de puits et devra effectuer à ses frais l'obturation du puits à la
profondeur qui lui sera demandée. Dans ce cas, le Contractant ne sera pas tenu responsable des
conséquences de la conversion et de l’utilisation future dudit puits.

ARTICLE 24 : RESPONSABILITE ET ASSURANCES

Le Contractant dédommagera et indemnisera toute personne, y compris l'Etat, pour tout dommage
ou perte que le Contractant, ses employés ou ses sous-traitants et leurs employés pourraient causer à
la personne, à la propriété ou aux droits d'autres personnes, du fait ou à l'occasion des Opérations
Pétrolières.

Au cas où la responsabilité de l'Etat est recherchée du fait ou à l'occasion des Opérations
Pétrolières, le Ministre devra en aviser le Contractant qui fera toute défense à cet égard et
indemnisera l'Etat pour toute somme dont celui-ci serait redevable ou toute dépense y afférente
qu'il aurait supportée ou consécutive à une réclamation.

Le Contractant souscrira et maintiendra en vigueur, et fera souscrire et maintenir en vigueur par ses
sous-traitants, toutes assurances relatives aux Opérations Pétrolières du type et des montants en
usage dans l'industrie pétrolière internationale, notamment (a) un contrat d’assurances garantissant
sa responsabilité civile générale et couvrant les conséquences pécuniaires des dommages corporels,
matériels et immatériels causés, à l'occasion ou du fait de la réalisation des Opérations Pétrolières,
(b) un contrat d’assurances garantissant les risques environnementaux liés à Ja réalisation des
Opérations Pétrolières, (c) un contrat d'assurances garantissant les accidents du travail et couvrant
les conséquences pécuniaires des accidents du travail dont seraient victimes son personnel et (d)
tout autre contrat d'assurances dont la souscription serait requise par la réglementation en vigueur.

Les assurances en question seront souscriles auprès de compagnies d'assurances réputées
conformément à la réglementation applicable.

Le Contractant fournira au Ministre les attestations justifiant la souscription et le maintien des
assurances susvisées.

Lorsque le Contractant est constitué de plusieurs entités, les obligations et responsabilités de ces
dernières en vertu du présent Contrat sont, sans préjudice des dispositions de l’article 21 ci-dessus,
solidaires à l'exception de leurs obligations en matière d'impôt sur les bénéfices industriels et

commerciaux.

244

Si l'une des entités du Contractant transfère tout ou parlie de ses droits et obligations au titre du
présent Contrat à une Société Affiliée, sous réserve que celle-ci ait des capacités techniques et
financières inférieures, sa société mère soumettra à l'approbation du Ministre un engagement
garantissant la bonne exécution des obligations découlant du présent Contrat.

ARTICLE 25 : RESILIATION DU CONTRAT

Le présent Contrat peut être résilié, sans indemnité, dans l'un des cas suivants :

25.1.1 Violation grave et/ou continue par le Contractant des dispositions du présent Contrat, du
Code des Hydrocarbures Bruts, ou de la réglementation en vigueur applicable au
Contractant ;

25.12 Défaut de remise de la garantie bancaire conformément à l’article 4.6 ci-dessus ;

25.1.3 Retard de plus de trois (3) mois à un paiement dû à l'Etat ;

25.14 Arrêt des travaux de développement d'un gisement pendant six (6) mois consécutifs sans
l'accord du Ministre ;

25.1.5 Après le démarrage de la production sur un gisement, arrêt de son exploitation pendant
une durée de plus de six (6) mois, décidé par le Contractant sans l'accord du Ministre ;

25.1.6  Non-exécution par le Contractant dans le délai prescrit d'une sentence arbitrale rendue
conformément aux dispositions de l'article 28 ci-dessous ;

25.1.7  Faillite, règlement judiciaire ou liquidation des biens du Contractant.

En dehors du cas prévu à l'alinéa 25.1.7 ci-dessus, le Ministre ne pourra prononcer la déchéance
prévue à l'article 25.1 ci-dessus qu'après avoir mis le Contractant, par lettre recommandée avec
accusé de réception, en demeure de remédier au manquement en question dans un délai de trois (3)
mois (ou de six (6) mois dans les cas visés aux alinéas 25.1.4 et 25.1.5 ci-dessus) à compter de la
date de réception de cette mise en demeure.

Faute pour le Contractant de remédier au manquement objet de la mise en demeure dans le délai
imparti, la résiliation du présent Contrat peut être prononcée.

Tout différend sur le bien-fondé de la résiliation du Contrat prononcée par le Ministre sera

susceptible de recours à l'arbitrage conformément aux dispositions de l'article 28 ci-dessous. Dans
le cas échéant, le Contrat restera en vigueur jusqu'au moment de l'exécution par les Parties de la

sentence arbitrale.
La résiliation du présent Contrat entraîne automatiquement le retrait de l’ Autorisation d'Exploration
et des Autorisations d'Exploitation en cours de validité.

ARTICLE 26 : DROIT APPLICABLE ET STABILISATION
DES CONDITIONS

Le présent Contrat est régi par les lois et règlements de la République Islamique de Mauritanie,
complétés par les principes généraux du droit du commerce international.

Les dispositions du présent Contrat prévalent sur toutes autres dispositions contraires.

Le Contraclant sera soumis à tout moment aux lois et règlements en vigueur en République
Islamique de Mauritanie.

Il ne pourra être fait application au Contractant d'aucune disposition législative ou réglementaire
postérieure à la Date d'Effet du Contrat qui aurait pour effet direct ou indirect de diminuer les droits
du Contractant ou d’aggraver ses obligations au titre du présent Contrat et de la législation et la
réglementation en vigueur à la Date d'Effet du présent Contrat, sans accord préalable des Parties.

u »

4
SIC

27.3

28.1

Toutefois, il est convenu que le Contractant ne peut, au titre du paragraphe précédent, s’opposer à
l'application des dispositions législatives et réglementaires de droit commun adoptées
postérieurement à la Date d’Effet du Contrat en matière de sécurité des personnes et de protection
de l’environnement ou de droit du travail.

ARTICLE 27 : FORCE MAJEURE

Toute obligation résultant du présent Contrat qu’une Partie serait dans l'impossibilité totale ou
partielle d'exécuter, en dehors des paiements dont elle serait redevable, ne sera pas considérée
comme une violation du présent Contrat si ladite inexécution résulte d'un cas de Force Majeure, à
condition toutefois qu'il y ait un lien direct de cause à effet entre l’empêchement et le cas de Force

Majeure invoqué.

Aux fins du présent Contrat doivent être entendus comme cas de Force Majeure tout événement
imprévisible, irrésistible ou indépendant de la volonté de la Partie l'invoquant. tels que tremblement
de terre, accident, grève, guérillas, actes de terrorisme, blocus, émeute, insurrection, troubles civils,
sabotage, faits de guerre, soumission du Contractant à toute loi, règlement, ou toute autre cause
indépendante de sa volonté et qui a pour effet de différer ou de rendre momentanément impossible
l'exécution de tout où partie de ses obligations. L'intention des Parties est que le terme Force
Majeure reçoive l'interprétation la plus conforme aux principes et usages du droit international et
aux pratiques de l'industrie pétrolière internationale.

Lorsqu'une Partie considère qu'elle se trouve empêchée d'exécuter l'une quelconque de ses
obligations en raison d'un cas de Force Majeure. elle doit immédiatement le notifier par écrit à
l'autre Partie en spécifiant les éléments de nature à établir le cas de Force Majeure et prendre, en
accord avec l'autre Partie, toutes Jes dispositions utiles et nécessaires pour permettre la reprise
normale de l'exécution des obligations affectées par la Force Majeure dès la cessation du cas de
Force Majeure.

Les obligations, autres que celles affectées par la Force Majeure, devront continuer à être remplies
conformément aux dispositions du présent Contrat.

Si, par suite d'un cas de Force Majeure, l'exécution de l'une quelconque des obligations du présent
Contrat était différée, la durée du retard en résultant, augmentée du délai qui pourrait être nécessaire
à la réparation de tout dommage causé par le cas de Force Majeure, seront ajoutés au délai stipulé
dans le présent Contrat pour l'exécution de ladite obligation ainsi qu'à la durée de l'Autorisation
d’Exploration et des Autorisations d'Exploitation en cours de validité.

ARTICLE 28 : ARBITRAGE ET EXPERTISE

En cas de différend entre l'Etat et le Contractant concernant l'interprétation ou l'application des
dispositions du présent Contrat, les Parties s’efforceront de résoudre ce différend à l'amiable.

En ce qui concerne le Prix du Marché, les dispositions de l’article 14.5 ci-dessus s'appliquent.

Les Parties peuvent également convenir de soumettre tout autre différend d'ordre technique à un
expert nommé d'un commun accord ou par le Centre International d'Expertise Technique de la
Chambre de Commerce {nternationale (« CCI »).

Si, dans un délai de quatre vingt dix (90) jours à compter de la notification d’un différend, les
Parties ne parviennent pas à une solution à l'amiable ou suite à une proposition d'un expert, ledit
différend sera soumis à la requête de la Partie la plus diligente, à la CCI pour arbitrage suivant les
règles fixées par le Règlement d'arbitrage de la CCI.
28.2

28.4

28.5

29,1

29.2

Le siège de l'arbitrage sera Paris (France). La langue utilisée durant la procédure sera la langue
française et la loi applicable sera la loi mauritanienne, ainsi que les règles et usages du droit
international applicables en la matière.

Le tribunal arbitral sera composé de trois (3) arbitres. Aucun arbitre ne sera ressortissant des pays
auxquels appartiennent les Parties.

La sentence du tribunal est rendue à titre définitif et irrévocable. Elle s'impose aux Parties et est
immédiatement exécutoire.

Les frais d'arbitrage seront supportés également entre les Parties. sous réserve de la décision du
tribunal concernant leur répartition.

Les Parties renoncent formellement et sans réserve à tout droit d'attaquer ladite sentence, de faire
obstacle à sa reconnaissance et à son exécution par quelque moyen que ce soit.

Les Parties se conformeront à toute mesure conservatoire ordonnée par le tribunal arbitral, Sans
préjudice du pouvoir du tribunal arbitral de recommander des mesures conservatoires, chaque Partie
pourra solliciter des mesures provisoires ou conservatoires en application du règlement de référé
pré-arbitral de la CCI.

L'introduction d'une procédure d’arbitrage entraîne la suspension des dispositions contractuelles en
ce qui concerne l'objet du différend, mais laisse subsister tous autres droits et obligations des Parties

au titre du présent Contrat.

Sans préjudice des dispositions de l’article 21 ci-dessus, les frais et honoraires de l'expert visé à
l’article 28.1 ci-dessus seront supportés par le Contractant jusqu'à l'octroi de la première
Autorisation d'Exploitation et par la suite par moitié par chacune des Parties. Ces coûts seront
considérés comme des Coûts Pétroliers récupérables au titre de l'article 10 du présent Contrat.

ARTICLE 29 : CONDITIONS D'APPLICATION DU
CONTRAT

Les Parties s'accordent à coopérer de toutes les manières possibles afin d'atteindre les objectifs du
présent Contrat.

L'Etat facilitera au Contractant l'exercice de ses activités en lui accordant tous permis, autorisations,
licences et droits d'accès nécessaires à la réalisation des Opérations Pétrolières, et en mettant à sa
disposition tous les services appropriés aux dites Opérations du Contractant , de ses employés et
agents sur le territoire national.

Toute demande de permis, d'autorisations, de licences et de droits susvisés sera soumise au Ministre
qui la transmettra, le cas échéant, aux ministères et organismes concernés, et en assurera le suivi.
Ces demandes ne pourront être refusées sans un motif légitime et seront diligentées de manière à ne
pas indument retarder les Opérations Pétrolières.

Toutes les notifications ou autres communications se rapportant au présent Contrat devront être
adressées par écrit et seront considérées comme ayant été valablement effectuées dès qu'elles seront
remises en mains propres contre récépissé au représentant qualifié de la Partie concernée au lieu de
son principal établissement en Mauritanie, ou délivrées sous pli affranchi et recommandé avec
accusé de réception, ou adressées par télécopie confirmée par lettre et après confirmation de la
réception par le destinataire, à l'élection de domicile indiquée ci-dessous :
29.4

29.5

29.6

29.7

Pour fe Ministère :

Direction des Hydrocarbures Bruts
BP 4921

Nouakchott Mauritanie

Tel/Fax : +222 524 43 07

Pour le Contractant :

TULLOW MAURITANIA LIMITED

Ksar Rue 23-030, Code postal 1551

Nouakchott, Mauritanie

Tel : +222 525 6143

Fax : +222 525 6182

Les notifications seront considérées comme ayant été effectuées à la date où le destinataire les
recevra, conformément à l'accusé de réception.

L'Etat et le Contractant peuvent à tout moment changer leurs représentants autorisés ou l'élection
de domicile mentionnée à l'article 29.2 ci-dessus, sous réserve de le notifier avec un préavis d'au

moins dix (10) jours.

Le présent Contrat ne peut être modifié que d'un commun accord entre les Parties et par la
conclusion d’un avenant approuvé et entrant en vigueur dans les conditions prévues à l'article 30 ci-

dessous.
Toute renonciation de l'Etat à l'exécution d'une obligation du Contractant devra être faite par écrit

et signée par le Ministre, et aucune renonciation éventuelle ne pourra être considérée comme un
précédent si l’État renonce à se prévaloir d'un des droits qui lui sont reconnus par le présent Contrat.

Les titres figurant dans le présent Contrat sont insérés à des fins de commodité et de référence et en
aucune manière ne définissent, ne limitent ni ne décrivent la portée ou l'objet des dispositions du
Contrat.

Les Annexes 1,2 et 3 ci-jointes font partie intégrante du présent Contrat. Toutefois, en cas de conflit,
les dispositions du présent Contrat priment sur celles des Annexes.
ARTICLE 30 : ENTREE EN VIGUEUR

Une fois signé par les Parties, le présent Contrat sera approuvé par décret pris en Conseil des Ministres et
entrera en vigueur à la date de publication dudit décret au Journal Officiel, ladite date étant désignée sous le
nom de Date d’Effet et rendant ledit Contrat obligatoire pour les Parties.

En foi de quoi, les Parties ont signé le présent Contrat en trois (3) exemplaires originaux.

Nouakchott, le NU 7 HA! 2012

Pour

LA REPUBLIQUE ISLAMIQUE DE
MAURITANIE

Ministre chargé du Pétrole, de l'Energie et des
Mines

Son Excellence Monsieur Taleb Abdivall

Pour

TULLOW MAURITANIA LTD \
Directeur régional pour L'Afrique du Nord et
de l'Ouest Quitte)

David Lawrie
ANNEXE 1 : PERIMETRE DE RECHERCHE
Jointe et faisant partie intégrante du Contrat entre Ia République Islamique de Mauritanie et le Contractant.
À la Date d'Effet, le Périmètre de Recherche initial englobe une superficie réputée égale à treize mille deux
cent vingt cinq (13 225)km?,
Les points indiqués sur cette carte sont ci-dessous définis par les coordonnées suivantes en utilisant le WGS
1984 Geographic Coordinate Reference System et exclut les Zones de Découverte Exclues définies ci-
dessous :
Ce Périmètre de Recherche est représenté sur la carte ci-jointe
CARTE DU PERIMETRE DE RECHERCHE

t-18

XUREN)  YUEN)

150000 2050000
115000 2050000
115000 2215000
185000 2215000
185000 2165000
225000 2165000
225000 2135000
235000 2135000
235000 2105000
195000 2105000
195000 2085000
150000 2085000

Superficie: 13225 Kw

kb

LEA

38
F
[8

ANNEXE 2 : PROCEDURE COMPTABLE

Jointe et faisant partie intégrante du Contrat entre la République Islamique de Mauritanie et le Contractant.

NN

ARTICLE 1 : DISPOSITIONS GENERALES

Objet

La présente Procédure Comptable a pour objet d'établir les règles el méthodes de comptabilisation et
de contrôle des Coûts Pétroliers aux fins de leur recouvrement et aux fins du partage de la production
selon l'article 10 du Contrat, ainsi que les règles de détermi on des bénéfices nets réalisés par le
Contractant aux fins du caleul de l'impôt sur les bénéfices industriels et commerciaux.

Comptes et relevés

Les comptes, livres et registres du Contractant seront tenus suivant les règles du plan comptable en
vigueur en Mauritanie et les pratiques et méthodes en usage dans l'industrie pétrolière internationale.

Conformément aux dispositions de l'article 20.2 du Contrat, les comptes, livres et registres du
Contractant seront tenus en langue française et libellés en Dollars.

Toutes les fois qu'il sera nécéssaire de convertir en Dollars les dépenses et recettes payées ou reçues
en toute autre monnaie, celles-ci seront évaluées sur la base des cours de change cotés sur le marché
des changes de Paris, selon des modalités fixées d'un commun accord.

Interprétation

Les définitions des termes figurant dans cette Annexe 2 sont les mêmes que celles des termes
correspondants, figurant dans le Contrat.

Le terme « Contractant », outre l’acception qui lui est conférée par le Contrat, peut désigner parfois
l'Opérateur lorsque le Contractant est constitué de plusieurs entités et qu’il s’agit d'Opérations
Pétrolières conduites par l'Opérateur pour le compte de toutes ces entités, ou parfois chacune de ses
entités lorsqu'il s’agit d'obligations leur incombant à titre personnel.

ARTICLE 2 : COMPTABILITE DES COÛTS PETROLIERS

Règles générales et principes - Classification et regroupements

PAR Le Contractant tiendra, en permanence, une comptabilité spécialement réservée et
organisée pour l'enregistrement des Coûts Pétroliers et faisant ressortir le détail des
dépenses effectivement payées par lui et donnant droit à récupération en application des
dispositions du Contrat et de la présente Annexe, les Coûts Pétroliers récupérés, au fur et à
mesure de l'affectation de la production destinée à cet effet, ainsi que les sommes venant en
déduction ou en atténuation des Coûts Pétroliers.

2.1.2 La comptabilité des Coûts Pétroliers doit permettre de faire ressortir, à tout moment, pour
le Périmètre de Recherche et pour tout Périmètre d'Exploitation y découlant :

. le montant total des Coûts Pétroliers payés par le Contractant depuis la Date d'Effet ;
. le montant total des Coûts Pétroliers récupérés :
, les sommes venant en atténuation ou en déduction des Coûts Pétroliers et la nature

des opérations auxquelles se rapportent ces sommes ;
. le montant des Coûts Pétroliers restant à récupérer.

2.13 La comptabilité des Coûts Pétroliers enregistre, au débit, toutes les dépenses effectivement
payées se rapportant directement, en application du Contrat et des dispositions de la
présente Annexe, aux Opérations Pétrolières, et considérées comme imputables aux Coûts

Pétroliers.
vh 39

A
4”

f
U
2.1.6

Ces dépenses effectivement payées doivent, à la fois :

Q incomber réellement au Contractant :
. être nécessaires à la bonne réalisation des Opérations Pétrolières ;
. étre justifiées et appuyées de pièces et documents justificatifs permettant un contrôle

efficace par le Ministère.

La comptabilité des Coûts Pétroliers enregistre, au crédit, le montant des Coûts Pétroliers
récupérés, au fur et à mesure que cette récupération est opérée, ainsi que, au fur et à mesure
de leur encaissement, les recettes et produits de toute nature qui viennent en déduction où
en atténuation des Coûts Pétroliers.

Les originaux des contrats. factures et tous autres documents justificatifs se rapportant aux
Coûts Pétroliers doivent être tenus à la disposition du Ministère et présentés à toute
réquisition émanant de celui-ci.

Les Coûts Pétroliers seront récupérés selon :
(A) L'ordre de priorité par nature des coûts :

° Les Coûts Pétroliers d'Exploitation ;
e Les Coûts Pétroliers de Développement : et
. Les Coûts Pétroliers d’Exploration :

Tels que ces catégories de Coûts Pétroliers sont définis aux articles 3.2, 3.3 et 3.4

de la présente Annexe.

(B) L'ordre géographique de priorité :

. Les Coûts Pétroliers encourus dans un Périmètre d'Exploitation sont les
premiers à être récupérés sur la production issue de celui-ci et selon l'ordre
stipulé au paragraphe (A) ci-dessus ;

. Les Coûts Pétroliers encourus en dehors d'un Périmètre d'Exploitation
sont récupérés en second lieu sur la production issue de celui-ci et selon
l'ordre stipulé au paragraphe (A) ci-dessus ;

. Les Coûts Pétroliers encourus dans les Périmètres d'Exploitation, autres
que celui en question, seront récupérés avant les Coûts Pétroliers encourus
dans le Périmètre de Recherche selon l’ordre stipulé au paragraphe (A) ci-
dessus.

Chaque entité constituant Le Contractant a droit à la récupération de ses Coûts Pétroliers dès
la mise en production.

La comptabilité des Coûts Pétroliers doit être sincère et exacte ; elle doit étre organisée et
les comptes tenus et présentés de manière à ce qu’ils puissent être aisément regroupés et
puissent dégager les Coûts Pétroliers afférents, notamment, aux dépenses :

° d'exploration,

. d'évaluation,

. de développement,

. de production de Pétrole Brut.

° de production de Gaz Naturel,

. d'évacuation des Hydrocarbures et de stockage,

. relatives aux activités connexes, annexes ou accessoires, en distinguant chacune
d'elles,

. ainsi que les fonds versés au compte séquestre conformément à l’articie 23.2 du
Contrat.

Vu 40

2.1.8 Pour chacune des activités ci-dessus, la comptabilité des Coûts Pétroliers doit permettre de
faire ressortir les dépenses :

(A)

6)

(E)

Relatives aux immobilisations corporelles. notamment celles se rapportant à
l'acquisition, la création, la construction ou la réalisation :

e de terrains,

e de bâtiments (ateliers, bureaux, magasins. logements, laboratoires, etc..),

. d'installations de chargement et de stockage,

, de voies d'accès et ouvrages d'infrastructure générale,

. de moyens de transport des Hydrocarbures (canalisations d'évacuation,
bateaux-citernes. etc.),

. d'équipements généraux,

« d'équipements et installations spécifiques,

Q de véhicules de transport et engins de génie civil,

. de matériel et outillage (dont la durée normale d'utilisation est supérieure à
une année),

. de forages productifs,

. d’autres immobilisations corporelles.

Relalives aux immobilisations incorporelles, notamment celles se rapportant :

0 aux travaux de terrain de géologie et de géophysique, de laboratoire
(études, retraitement, etc.)

. aux forages d'exploration non productifs et non utilisés dans le cadre du
plan de développement,

. aux autres immobilisations incorporelles.
Relatives aux matériels et matières consommables ;
Opérationnelles de fonctionnement :

Il s'agit des dépenses de toute nature, à l'exception des frais généraux visés ci-après.
non prises en compte dans les paragraphes (A) à (C) ci-dessus du présent article
2.1.8, et liées directement à l'étude, la conduite et l'exécution des Opérations
Pétrolières ;

non opérationnelles ou frais généraux :

Il s'agit de dépenses supportées par le Cantractant, liées aux Opérations Pétrolières et se
rapportant à la direction et à la gestion administrative desdites opérations.

2.1.9 Par ailleurs, la comptabilité des Coûts Pétroliers doit faire ressortir, pour chacune des
catégories de dépenses énumérées ou définies dans les paragraphes (A) à (D) de l’article
2.1.8 précédent, les paiements effectués au profit :

de l'Opérateur, pour les biens et services qu'il a fournis lui-même ;

des entités constituant le Contractant, pour les biens et services qu'elles ont fournis
elles-mêmes ;

des Sociétés Affiliées ;

des Tiers.

2.2 Analyse des dépenses et méthodes d’imputation

22.1 Les principes d'imputation et les méthodes analytiques habituels du Contractant en matière
de répartition et de reversement doivent être appliqués de façon homogène, équitable et non

Uk al
2,

4”

FUI
2.22

discriminatoire à l'ensemble de ses activités. Ils devront être communiqués au Ministère sur
demande de celui-ci.

Le Contractant informera le Ministère de toute modification qu'il pourrait être conduit à
apporter à ses principes et méthodes.

Les actifs corporels construits, fabriqués, créés ou réalisés par le Contractani dans le cadre
des Opérations Pétrolières et effectivement affectés à ces opérations, ainsi que leur
entretien courant, sont comptabilisés au prix de revient de construction, de fabrication, de
création ou de réalisation.

Les équipements, matériels et matières consommables nécessités par les Opérations
Pétrolières et autres que ceux visés ci-dessus, sont :

(A)

(B)

Soit acquis pour utilisation immédiate, sous réserve des délais d'acheminement et,
si nécessaire, d'entreposage temporaire par le Contractant (sans, toutefois, qu'ils
aient été assimilés à ses propres stocks). Ces équipements, matériels et matières
consommables acquis par le Contractant sont valorisés, pour imputation aux Coûts
Pétroliers, à leur prix rendus à pied d'œuvre (prix rendu Mauritanie).

Le prix rendu Mauritanie comprend les éléments suivants, imputés selon les
méthodes analytiques du Contractant :

0 le prix d'achat après ristournes et rabais,

. les frais de transport, d'assurance, de transit, de manutention et de douane
(et autres impôts et taxes éventuels) depuis le magasin du vendeur jusqu'à
celui du Contractant ou jusqu'au lieu d'utilisation, selon le cas,

Soit fournis par le Contractant à partir de ses propres stocks

. Les équipements et matériels neufs, ainsi que les matières consommables,
fournis par le Contractant à partir de ses propres stocks sont valorisés, pour
imputation, au dernier prix de revient moyen pondéré, calculé
conformément aux dispositions de l'alinéa (A) du présent article 2.2.3, ci-
après dénommé « coût net ».

. Les matériels et équipements amortissables déjà utilisés fournis par le
Contractant à partir de ses propres stocks ou de ceux de ses autres activités,
y compris celles des Sociétés Affiliées, sont valorisés, pour imputation aux
Coûts Pétroliers, d'après le barème ci-après :

. Matériel neuf (Etat « À ») : Matériel neuf qui n'a jamais été utilisé :
100% (cent pour cent) du coût net.
0 Matériel en bon état (Etat « B ») : Matériel d'occasion en bon état

et encore utilisable dans sa destination initiale sans réparation :
75% (soixante-quinze pour cent} du coût net du matériel neuf tel
que défini ci-dessus.

. Autre matériel usagé (Etat « C ») : Matériel encore utilisable dans
sa destination initiale, mais seulement après réparation et remise en
état : 50% (cinquante pour cent} du coût net du matériel neuf tel
que défini ci-dessus.

. Matériel en mauvais état (Etat « D ») : Matériel non utilisable dans
sa destination initiale, mais qui est utilisable pour d'autres
services : 25% (vingt-cinq pour cent) du coût net du matériel neuf
tel que défini ci-dessus.

. Ferrailles et rebuts (Etat «E») : Matériels hors d'usage et
irréparable : prix courant des rebuts.

2.2.3.1 L'Opérateur ne garantit pas la qualité du matériel neuf visé ci-dessus au-delà de ce que fait le

fabriquant ou le revendeur du matériel concerné. En cas de matériel neuf défectueux, le

Un 42
d)
d-

np
Contractant fait diligence pour obtenir remboursement ou compensation de Ja part du
fabriquant ou du revendeur ; cependant le crédit correspondant n'est passé en écriture qu'à la
réception du remboursement ou de la compensation.

2.2.3.2 En cas de défectuosité du matériel usagé visé ci-dessus, le Contractant crédite le compte des
Coûts Pétroliers des sommes qu'il aura effectivement encaissées en compensation.

2.2.5.3 Utilisation des matériels, équipements et installations appartenant en propre au Contractant
Les matériels, équipements et installations appartenant en propre au Contractant et utilisés à
titre temporaire pour les besoins des Opérations Pétrolières, sont imputés aux Coûts
Pétroiiers pour un montant de location couvrant :

(A) L'entretien et les réparations ;

(B) Une quote-part, proportionnelle au temps d'utilisation pour les Opérations
Pétrolières, des amortissements calculés par application au prix de revient
historique (coût initial non réévalué), d'un taux au plus égal à celui prévu par
l’article 4-2 ci-dessous ;

(C) Les dépenses de transport et de fonctionnement et toutes autres dépenses non déjà
imputées par ailleurs.

Le prix facturé exclut toute charge inhérente aux surcoûts dus, notamment, à une

immobilisation ou à une inutilisation anormale ou conjoncturelle desdits équipements et
installations dans le cadre des activités du Contractant autres que les Opérations Pétrolières.

En tout état de cause, les coûts imputés aux Coûts Pétroliers pour l'utilisation de ces
équipements et installations ne doivent pas excéder ceux qui seraient normalement pratiqués
en Mauritanie par des entreprises tierces, ni se traduire par une imputation en cascade de frais
et de marges.

Le Contractant tiendra un état détaillé des matériels, équipements et installations lui
appartenant en propre et affectés aux Opérations Pétrolières, indiquant la description et le
numéro d'identification de chaque unité, les charges d'entretien et de réparations y afférentes et
les dates auxquelles chaque unité a été affectée puis retirée des Opérations Pétrolières. Cet état
devra parvenir au Ministère au plus tard le 1* mars de chaque année.

Dépenses opérationnelles de fonctionnement

2.3.1 Les dépenses de cette nature sont imputées aux Coûts Pétroliers au prix de revient pour le
Contractant des prestations ou charges qu'elles concernent, tel que ce prix ressort des
comptes de celui-ci et tel qu'il est déterminé en application des dispositions de la présente
Annexe. Ces dépenses comprennent notamment :

2.3.2 Les impôts, droits et taxes établis et payés en Mauritanie en vertu de la réglementation en
vigueur et des dispositions du Contrat et directement liés aux Opérations Pétrolières.

Ne sont pas imputables aux Coûts Pétroliers, les redevances superficiaires, l'impôt sur les BIC

et les bonus prévus respectivement aux articles 11 et 13 du Contrat, ainsi que toute autre
charge dont la récupération est exclue par une disposition du Contrat ou de la présente Annexe.

Les dépenses de personnel et l'environnement du personnel

2.3.3.1 Principes

Dans la mesure où elles correspondent à un travail et à des services effectifs et aù
elles ne sont pas excessives eu égard à l'importance des responsabilités exercées, au
travail effectué et aux pratiques habituelles, ces dépenses couvrent tous les
paiements effectués à l'occasion de l'utilisation et de l'environnement du personnel
travaillant en Mauritanie et engagé pour la conduite et l'exécution des Opérations
Pétrolières ou pour leur supervision. Ce personnel comprend les personnes
recrutées localement par le Contractant et celles mises à la disposition de celui-ci
par les Sociétés Affiliées, les autres Parties ou les Tiers.

ts
D
mn

Uk 43
Ces dépenses sont également déductibles lorsqu'elles se rattachent à un
établissement stable à l'étranger du Contractant lorsque l'activité de cet établissement
stable est exercée exclusivement au profit des Opérations Pétrolières du Contractant
en Mauritanie.
2.3.3.2 Eléments

Les dépenses de personnel et d'environnement du personnel comprennent, d'une part,
toutes les sommes payées ou remboursées au titre du personnel visé ci-dessus, en
vertu des textes légaux et réglementaires, des conventions collectives, des contrats de
travail et du règlement propre au Contractant et, d'autre part, les dépenses payées pour
l'environnement de ce personnel :

a) Salaires et appointements d'acti ou de congé, heures supplémentaires,

primes et autres indemnités ;

@) Charges patronales y afférentes résultant des textes légaux et
réglementaires, des conventions collectives et des conditions d'emploi ;

[©] Dépenses payées pour l'environnement du personnel ; celles-ci représentent,

notamment :

Q Les dépenses d'assistance médicale et hospitalière, d'assurance
sociale et toutes autres dépenses sociales particulières au
Contractant ;

e Les dépenses de transport des employés, de leur famille et de leurs

effets personnels, lorsque la prise en charge de ces dépenses par
l'employeur est prévue par le contrat de travail ;

° Les dépenses de logement du personnel, y compris les prestations y
afférentes, lorsque leur prise en charge par l'employeur est prévue
par le contrat de travail (eau, gaz, électricité, téléphone) :

. Les indemnités payées à l'occasion de l'installation et du départ des
salariés ;
0 Les dépenses afférentes au personnel administratif rendant les

services suivants : gestion et recrutement du personnel local, gestion
du personnel expatrié, formation professionnelle, entretien et
fonctionnement des bureaux et logement, lorsque ces dépenses ne
sont pas incluses dans les frais généraux ou sous d'autres rubriques ;

. Les frais de location des bureaux ou leur coût d'occupation, les frais

des services administratifs collectifs (secrétariat, mobilier,
fournitures de bureau, téléphone, etc.).

2.3.3.3 Conditions d'imputation
Les dépenses de personnel correspondent :
@) Soit à des dépenses directes imputées au compte des Coûts Pétroliers
correspondant,

(2) Soit à des dépenses indirectes ou communes imputées au compte des Coûts
Pétroliers à partir des données de la comptabilité analytique et déterminées
au prorata du temps consacré aux Opérations Pétrolières.

2.3.4 Les dépenses payées à raison des prestations de services fournies par les Tiers, les entités
constituant le Contractant et les Sociétés Affiliées comprennent notamment :

2.3.4.1 Les services rendus par les Tiers et par les Parties, sont imputés à leur prix
de revient comptable pour le Contractant, c'est à dire au prix facturé par les
fournisseurs, y compris tous droits, taxes et charges annexes éventuels ; tes
prix de revient sont diminués de tous rabais, remises, ristournes et
escomptes obtenus par le Contractant, soit directement, soit indirectement.

un. *
4, LL
2.3.4.2 L'assistance technique fournie au Contractant par ses Sociétés Affiliés :
elle consiste en prestations et services rendus au profit des Opérations
Péirolières par les départements et services de ces Sociétés Affiliées qui
s'occupent des activités suivantes :

. Géologie,

. Géophysique,

. Ingénierie,

. Forage et production,

. Gisements et étude des réservoirs.

. Etudes économiques,

. Contrats techniques,

. Laboratoires,

0 Achats et transit (sauf frais inclus dans ceux visés au 2.2.3 ci-dessus).
Q Dessin,

e Certaines activités administratives et juridiques qui se rapportent à

des études ou travaux bien définis où occasionnels et qui ne font
partie ni de l'activité courante et régulière, ni de l'activité juridique
visée au 2.5.8 ci-après.

L'assistance technique fait principalement l'objet de contrats de services
conclus entre le Contractant et ses Sociétés Affiliées.

Les dépenses d'assistance technique fournie par les Sociétés Affiliées sont
imputées au prix de revient pour ja Société Affiliée qui fournit cette assistance.
Ce prix de revient comprend, notamment, les frais de personnel, les coûts des
matières et matériels consommables utilisés, les frais de réparation et
d'entretien, les assurances. les taxes, une quote-part de l'amortissement des
investissements généraux calculé sur la valeur d'origine d'acquisition ou de
construction des biens s'y rapportant et toutes autres dépenses entraînées par
ces prestations non déjà imputées par ailleurs.

Le prix exclut, par contre, toute charge inhérente aux surcoûts dus,
notamment, à une immobilisation ou à une ulilisation anormale ou
conjoncturelle des matériels, installations et équipements chez la Société
Affiliée.

En tout état de cause, les dépenses relatives à ces prestations ne pourront pas
dépasser celles qui seraient exigées normalement, pour des services similaires,
par des sociétés de services techniques et laboratoires indépendants. Elles ne
doivent pas se traduire par une imputation en cascade de frais et marges.

En outre, toutes ces prestations, y compris les études de synthèse, doivent être
appuyées par des rapporis représentés sur simple demande du Ministère. Elles
doivent faire l'objet de commandes écrites passées par le Contractant, puis de
facturations détaillées.

2.343 Lorsque le Contractant utilise, pour lès Opérations Pétrolières, du matériel, des
équipements ou des installations qui sont la propriété exclusive d'une entité
constituant le Contractant, il impute aux Coûts Pétroliers, au prorata du temps
d'utilisation, la charge correspondante, déterminée selon ses méthodes habituelles
et selon les principes définis au 2.5.4.2 ci dessus. Cette charge comprend,
notamment :

. Une quote-part de l'amortissement annuel calculé sur le “prix rendu
Mauritanie" d'origine défini au 2.2.3 ci-dessus ;

45

A ri
5

pe
on
in

2.3.8

Q Une quote-part du coût de la mise en œuvre, des assurances, de l'entretien
courant, du financement et des révisions périodiques :

. Les frais de magasinage ;

Q Les frais de magasinage et de manutention {frais de personnel et frais de
fonctionnement des services) sont imputés aux Coûts Pétroliers au prorata de
la valeur des sorties de biens enregistrées :

. Les dépenses de transport : Sant imputées aux Coûts Pétroliers les dépenses
de transport de personnel. de matériel ou d'équipements destinés et affectés
aux Opérations Pétrolières et qui ne sont pas déjà couvertes par les
paragraphes ci-dessus ou qui ne sont pas intégrées dans les prix de revient.

Les avaries et pertes affectant les biens communs
Toutes les dépenses nécessaires à la réparation et à la remise en état des biens à la suite

d'avaries ou de pertes résultant d'incendies, inondations, tempêtes, vols, accidents ou toute
autre cause, sont imputées selon les principes définis dans la présente Annexe.

Les sommes recouvrées auprès des compagnies d'assurances pour ces avaries et pertes sont
créditées aux comptes des Coûts Pétroliers.

Les dépenses de maintenance

Les dépenses de maintenance (entretien courant et gros entretien) du matériel, des

équipements et des installations affectés aux Opérations Pétrolières sont imputées aux

Coûts Pétroliers au prix de revient.

Les primes d'assurances et dépenses liées au règlement des sinistres, sont imputées aux

Coûts Pétroliers :

(A) les primes et frais relatifs aux assurances obligatoires et contractuelles contractées
pour couvrir les Hydrocarbures extraits, les personnes et les biens affectés aux
Opérations Pétrolières ou pour couvrir la responsabilité civile du Contractant à
l'égard des Tiers dans le cadre desdites opérations ;

(B) les dépenses supportées par le Contractant lors d'un sinistre survenu dans le cadre
des Opérations Pétrolières, celles supportées en règlement de toutes pertes,
réclamations, dommages et autres dépenses annexes, non couverts par les
assurances souscrites :

[(e)] les dépenses payées en règlement de pertes, réclamations, dommages ou actions
judiciaires, non couvertes par une assurance et pour lesquelles le Contractant n'est
pas tenu de souscrire une assurance. Les sommes recouvrées auprès des assurances
au titre des polices et garanties sont comptabilisées conformément à l'article 2.6.2
(G) ci-après.

Les dépenses d'ordre juridique
Sont imputées aux Coûts Pétroliers, les dépenses relatives aux frais de procédure, d'enquête
et de règlement des litiges et réclamations (demandes de remboursement ou compensation),
qui surviennent à l'occasion des Opérations Pétrolières ou qui sont nécessaires pour
protéger ou recouvrer les biens, y compris, notamment, les honoraires d'avocats ou
d'experts, les frais juridiques, les frais d'enquête ou d'obtention de la preuve, ainsi que les
sommes versées à titre de règlement transactionnel ou de liquidation finale de tout litige ou
réclamation.

Lorsque de tels services sont effectués par le personnel du Contractant, une rémunération,

correspondant au temps et aux coûts réellement supportés, est incluse dans les Coûts

Pétroliers. Le prix ainsi imputé ne devra pas être supérieur à celui qui aurait été payé à des

Tiers pour des services identiques ou analogues.

vh 46
PL

2.4

2.3.9

2.3.10

23.11

Les intérêts, agios et charges financières

Sont imputés aux Coûts Pétroliers tous les intérêts et agios payés par le Contractant au titre
des emprunts contractés auprès de Tiers et des avances et emprunts obtenus auprès de
Sociétés Affiliées, dans la mesure où ces emprunts et avances sont affectés au financement
des Coûts Pétroliers relatifs aux seules Opérations Pétrolières de développement d'un
gisement commercial (à l'exclusion notamment des Opérations Pétrolières d'exploration et
d'évaluation), et n'excédant pas soixante dix pour cent (70%) du montant total de ces Coûts
Pétroliers de développement. Ces emprunts et avances devront être soumis à l'agrément du
Ministère.

Dans le cas où ce financement est assuré auprès de Sociétés Affiliées. les taux d'intérêts
admissibles ne devront pas excéder les taux normalement en usage sur les marchés
financiers internationaux pour des prêts de nature similaire.

Les pertes de change

Sont imputées aux Coûts Pétroliers, les pertes de change réalisées liées aux emprunts et
dettes du Contractant dans les conditions prévues par le Contrat.

Les paiements consécutifs aux frais exposés à l'occasion des contrôles et vérifications
opérés par te Ministère, conformément aux dispositions du Contrat, sont inclus dans les
Coûts Pétroliers.

Les paiements relatifs à d'autres dépenses, y compris les dépenses payées à des Tiers à
raison du transport des Hydrocarbures jusqu’au Point de Livraison sont inclus dans les
Coûts Pétroliers. Il s'agit de tous les paiements effectués ou pertes subies liés ou nécessités
par la bonne exécution des Opérations Pétrolières et dont l'imputation aux Coûts Pétroliers
n'est pas exclue par les dispositions du Contrat ou de la présente Annexe, à condition qu'ils
ne soient pas assimilables à des charges, dont le Ministère exclue la déduction et à
condition que ces dépenses aient été approuvées par celui-ci. Par ailleurs, sauf dispositions
contraires de la loi. le Contractant pourra s’il le désire faire des contributions à caractère
économique, social, culturel, et sportif, à l'exclusion impérative de financement à caractère
politique. Ces contributions seront portées au débit du compte des Coûts Pétroliers.

Les frais généraux
Ces dépenses sont relatives aux Coûts Pétroliers non pris en compte par aïlleurs. Elles concernent :

2.4.1

24.2

Les dépenses payées à l'extérieur de la Mauritanie

Le Contractant ajoutera une somme raisonnable à titre de frais généraux à l'étranger
nécessaires à la réalisation des Opérations Pétrolières et supportés par le Contractant et ses
Sociétés affiliées, de tels montants représentant le coût des services accomplis au bénéfice
desdites Opératians Pétrolières.

Leurs montants doivent être justifiés par des pièces comptables et par les copies des
rapports concernant les services et travaux effectués ; toute répartition forfaitaire doit être
appuyée d'explications justificatives, ainsi que des règles utilisées à cet effet,

Les montants imputés seront des montants provisoires établis sur la base de l'expérience du
Contractant et seront ajustés annuellement en fonction des coûts réels supportés par le
Contractant. sans toutefois excéder les limites suivantes :

« avant l'octroi de la première Autorisation d'Exploitation : trois pour cent (3%) des
Coûts Pétroliers hors frais généraux ;
0 à compter de l'octroi de la première Autorisation d'Exploitation : un et demi pour

cent {1.5%) des Coûts Pétroliers hors frais financiers et frais généraux.

Ces pourcentages s'appliquent aux dépenses, hors frais généraux, imputables aux Coûts
Pétroliers au titre de l'Année Civile considérée,

Les dépenses payées à l'intérieur de la Mauritanie
Ces dépenses couvrent les paiements relatifs aux activités ef services suivants :

2.5

2.6

. Direction générale et secrétariat général ;

. Informations et communications ;

. Administration générale (services juridiques, assurances, fiscalité, informatique) ;
0 Comptabilité et budget ;

. Audit interne.

Elles doivent correspondre à des services effectivement nécessités par les besoins des
Opérations Pétrolières et correspondre à des prestations réelles effectuées en Mauritanie
par le Contractant ou les Sociétés Affiliées. Elles ne doivent pas se traduire par une
imputation en cascade de frais et de marges.

Leurs montants sont, soit des montants réels lorsqu'il s'agit de dépenses directes, soit des
montants résultant de répartitions lorsqu'il s'agit de dépenses indirectes. Dans ce dernier cas,
les règles de répartition doivent être clairement définies et les montants justifiés par la
comptabilité analytique.

Les dépenses non imputables aux Coûts Pétroliers

Les paiements effectués en réglement de frais, charges ou dépenses non directement imputables aux
Opérations Pétrolières, ceux dont la déduction ou l'imputation est exclue par les dispositions du
Contrat ou de la présente Annexe, ou ceux qui ne sont pas nécessités par les besoins des dites
Opérations Pétrolières, ne sont pas pris en compte et ne peuvent donc donner lieu à récupération.

Il s'agit, notamment, des paiements effectués au titre :

2.5.1
2.5.2

2.5.3
2.54

2.5.5

2.5.8

Des frais d'augmentation de capital ;

Des frais relatifs à des activités au-delà du Point de Livraison. notamment des frais de
commercialisation ;

Des frais relatifs à la période antérieure à la Date d'Effet ;

Des frais d'audit extérieur payés par le Contractant dans le cadre des relations particulières
entre les entités constituant le Contractant :

Des frais supportés à l'occasion des réunions, études et travaux réalisés dans le cadre de
l'association liant les entités constituant le Contractant et n'ayant pas pour objet la bonne
conduite des Opérations Pétrolières ;

Des intérêts, agios et charges financières autres que ceux dont l'imputation est prévue à
l’article 2.3.9 de Ja présente Annexe ;

Des pertes de change éventuellement subies autres que celles dont l'imputation est permise
par le Contrat :

Des pertes de change qui constituent des manques à gagner résultant de risques liés à
l'origine des capitaux propres et à l'autofinancement.

Eléments à porter au crédit de la Comptabilité des Coûts Pétroliers

Doivent être portés au crédit du Compte des Coûts Pétroliers, notamment :

2.6.1

2.6.2

Le produit des quantités d'Hydrocarbures revenant au Contractant en application des
dispositions de l'article 10.2 du Contrat, par le prix du Marché s'y rapportant tel qu'il est
défini aux articles 14 et 15 du Contrat.

Tous autres recettes, revenus, produits et profits connexes, annexes ou accessoires,
directement ou indirectement liés aux Opérations Pétrolières reçus par le Contractant,

notamment ceux provenant :

(A) De la vente de substances connexes :

GB) Du transport et du stockage de produits appartenant aux Tiers dans les installations
affectées aux Opérations Pétrolières ;

(C) Des remboursements effectués par les assureurs :
Se

2.7

3.1

3.2

O) De règlements transactionnels ou de liquidations ;

() De cessions ou de location de biens déjà déclarés dans les Coûts Pétroliers ;

(PF) De rabais, remises et ristournes obtenus, s'ils n'ont pas été imputés en déduction du
prix de revient des biens auxquels ils se rapportent ;

(G) Tout autre revenu ou recette similaire à ceux listés ci-dessus, venant en déduction
des Coûts Pétroliers.

Matériels, équipements et installations vendus par le Contractant

2.7.1 Les matériels, équipements, installations et consommables qui sont inutilisés ou
inutilisables, sont retirés des Opérations Pétrolières pour être. soit déclassés ou considérés
comme « ferrailles et rebuts », soit rachetés par le Contractant pour ses besoins propres,
soit vendus à des Tiers ou à des Sociétés Affiliées.

2.7.2 En cas de cession aux entités constituant le Contractant ou à leurs Sociétés Affiliées, les
prix sont déterminés conformément aux dispositions de 2.2.3 (B) de la présente Annexe, ou,
s'ils sont supérieurs à ceux résultant de l'application dudit article, convenus entre les Parties.
Lorsque l'utilisation du bien concerné dans les Opérations Pétrolières a été temporaire et ne
justifie pas les réductions de prix fixées à l'article susvisé, ledit bien est évalué de façon que
les Coûts Pétroliers soient débités d'une charge nette correspondant à [a valeur du service
rendu.

2.7.3 Les ventes à des Tiers des matériels, équipements, installations et consommables sont faites
par le Contractant au meilleur prix possible. Tous remboursements ou compensations
accordés à un acheteur pour un matériel défectueux sont débités au compte des Coûts
Péfroliers dans la mesure et au moment où ils sont effectivement payés par le Contractant.

2.74 Lorsqu'un bien est utilisé au bénéfice d'un Tiers ou du Contractant pour des opérations non
couvertes par le Contrat, les redevances correspondantes sont calculées à des taux qui, sauf
accord du Ministère, ne peuvent être calculés sur une base inférieure aux prix de revient.

Les recettes, revenus, produits et profits connexes, annexes ou accessoires. directement ou
indirectement liés aux Opérations Pétrolières, notamment ceux provenant :

ARTICLE 3 : DETERMINATION DU RAPPORT « R »

Aux fins notamment de la détermination du rapport « R» pour l'application de l’article 10.3 du

Contrat, les Coûts Pétroliers intervenant dans le calcul des Revenus Nets Cumulés et des

Investissements Cumulés seront catégorisés et enregistrés séparément selon les catégories ci-dessous.

Coûts Pétroliers d'Exploration

Ce sont les Coûts Pétroliers relatifs aux Opérations Pétrolières d'exploration à l'intérieur d’un

Périmètre de Recherche, encourus conformément aux dispositions du Contrat, comprenant, sans que

cette liste soit limitative :

3.2.1 Les études géophysiques, géochimiques, paléontologiques, géologiques, topographiques et
les campagnes sismiques ainsi que les études y afférentes et leurs interprétations.

3.22 Le carottage, les puits d'exploration, les puits d'évaluation et les puits forés pour
l'approvisionnement en eau.

3.23 Les coûts de main-d'œuvre, matériel, fournitures et services utilisés dans le forage des
puits d'exploration ou de puits d'évaluation d'une découverte qui ne sont pas complétés en

tant que puits producteurs.

3.2.4 Les équipements utilisés exclusivement comme justificatifs des objectifs visés aux articles
3.2.1. 3.2.2 et 3.2.3 ci-dessus, y compris les voies d'accès et les informations géologiques et

géophysiques acquises.

C]

Un 4
4°

“A
33

3.4

3.2.5 La partie des Coûts Pétroliers de construction des installations et équipements, des frais
généraux imputables aux Coûts Pétroliers d'Exploration tel qu'il en ressort d'une juste
allocation de l'ensemble des Coûts Pétroliers (ÿ compris les frais généraux) entre les Coûts
Pétroliers d'Exploration et l'ensemble des Coûts Pétroliers hors frais généraux.

32.6 Tous les autres Coûts Pétroliers encourus pour l'exploration entre la Date d'Effer et la date
de démarrage de la production d'Hydrocarbures commercialisables qui ne sont pas inclus
dans l'article 3.3 ci-dessous.

Coûts Pétroliers de Développement

Ce sont les Coûts Pétroliers engagés dans les Opérations Pétrolières de développement relatives à

une Autorisation d'Exploitation, comprenant, sans que cette liste soit limitative :

3.3.1 Les forages de développement et de production, y compris Jes puits forés pour l'injection
d'eau où de gaz afin d'augmenter le taux de récupération des Hydrocarbures et ceux
destinés à la séquestration ou la conservation de gaz.

3.3.2 Les puits complétés par l'installation de tubage (casing) ou d'équipement après qu'un puits
ait été foré dans l'intention de {e compléter en tant que puits producteur ou de puits
d'injection d'eau ou de gaz destinée à augmenter le taux de récupération des Hydrocarbures

et ceux destinés à Ja séquestration ou la conservation de gaz.

3.3.3 Les coûts d'équipements liés à la production, au transport et au stockage jusqu'au Point de
Livraison, tels que canalisations, canalisations sur champ (/ow-lines), unités de traitement
et de production, équipements sur têtes de puits, équipements sous-marins, systèmes de
récupération assistée, plateformes offshore, unités flottantes de production et/ou unités
flottantes de production et de stockage (FPO et FPSO), unités de stackage, terminaux
d'exportation, installations portuaires et autres équipements connexes, ainsi que les voies
d'accès liées aux activités de production.

3.3.4 Les études d'ingénierie et de conception concernant les équipements visés à l'article 3.3.3.

3.3.5 La partie des Coûts de construction, des frais généraux imputables aux Coûts Pétroliers de
Développement, tel qu'il ressort de la proportion des Coûts Pétroliers de Développement
par rapport à l'ensemble des Coûts Pétroliers à l’exception des frais généraux.

3.3.6 Sont exclues les charges financières afférentes au financement des Coûts Pétroliers de
Développement.

Coûts Pétroliers d'Exploitation

Ce sont les Coûts Pétroliers encourus dans un Périmètre d'Exploitation après la date de démarrage de
la production d'Hydrocarbures commercialisables qui ne sont ni des Coûts Pétroliers d’Exploration
ni des Coûts Pétroliers de Développement ni des frais généraux.

Les Coûts Pétroliers d'Exploitation comprennent notamment les provisions constituées en vue de
faire face à des pertes ou charges y compris la provision pour le Programme de Réhabilitation,
laquelle a été versée intégralement au compte séquestre constitué dans le but de financer les travaux
de réhabilitation du site conformément à l’artic(e 23.2 du Contrat,

La partie des frais généraux qui n'a pas fait l'objet d'une attribution aux Coûts Pétroliers
d’Exploration ou aux Coûts Pétroliers de Développement sera incluse dans les Coûts Pétroliers
d’Exploitation.

Il est entendu que les amortissements des immobilisations pratiquées pour la détermination du
bénéfice imposable conformément aux dispositions de l'article 4 ci-dessous ne sont pas des Coûts
Pétroliers et à ce titre n'entrent pas dans la détermination du Rapport « R ».

ph 50
47 #
ARTICLE 4 : CHARGES DEDUCTIBLES POUR LA DETERMINATION DE L’IMPOT SUR LES

4.1

5.1

BENEFICES INDUSTRIELS ET COMMERCIAUX

Charges déductibles

Conformément à l'article 70 du Code des Hydrocarbures Bruts, les charges déductibles pour la
détermination de l'impôt sur les bénéfices industriels et commerciaux seront constituées des
éléments suivants, dans les limites précisées dans la présente Procédure Comptable, et à l'exclusion
des charges non déductibles spécifiées au Titre VI du Code des Hydrocarbures Bruts et des dépenses
non imputables aux Coûts Pétroliers spécifiées à l'article 2.5 ci-dessus de la présente Annexe :

. Les Coûts Pétroliers d'exploitation, tels que définis selon les dispositions de la présente
Procédure Comptable ;

0 Les frais généraux, selon les dispositions de l’article 2-4 ci-dessus de la présente Annexe ;

. Les amoïtissements des immobilisations constituées des Coûts Pétroliers de Développement
selon les dispositions de l’article 4.2 ci-après ;

. Les intérêts, agios et charges financières, selon les dispositions de l’article 2.3.8 ci-dessus ;

° Les pertes de matériels ou de biens résultant de destructions ou de dommages, les créances

irrécouvrables et les indemnités versées aux tiers à titre de dommages (sauf si ces dommages
sont causés par une faute ou négligence du Contractant) :

. Les provisions raisonnables et justifiées constituées en vue de faire face à des pertes ou
charges nettement précisées et que des événements en cours rendent probables ;

° Le montant non-apuré des déficits relatifs aux années antérieures dans la limite de cinq (5)
ans suivant l’exercice déficitaire.

Amortissement des immobilisations

Les immobilisations réalisées par le Contractant et nécessaires aux Opérations Pétrolières seront

amorties selon un régime d'amortissement linéaire.

La durée minimale d'amortissement des immobilisations sera de :

0 dix (10) Années Civiles pour les immobilisations de transport par canalisations de la
production d'Hydrocarbures ;
Q cinq (5) Années Civiles pour les autres immobilisations.

La période d’amortissement sera à compter de l'Année Civile durant laquelle lesdites
immobilisations sont réalisées, ou à compter de l'Année Civile au cours de laquelle lesdites
immobilisations sont mises en service normal si cette dernière année est postérieure, prorata
temporis pour la première Année Civile en question.

Coûts Pétroliers d'Exploration

Les Coûts Pétroliers d'Exploration encourus par le Contractant dans le Périmètre de Recherche, y
compris notamment les frais de recherches géologiques et géophysiques et les frais de forage
d'exploration et d'évaluation d'une découverte (à l'exclusion des forages productifs, qui seront
immobilisés selon les dispositions de l’article 4.2 ci-dessus de la présente Annexe), seront
considérées comme des charges déductibles en totalité dès leur année de réalisation ou pourront être
amorties selon un régime d'amortissement choisi par le Contractant.

. ARTICLE 5 : INVENTAIRES
Périodicité
Le Contractant tiendra un inventaire permanent en quantité et en valeur de tous les biens utilisés
pour les Opérations Pétrolières et procédera, à intervalles raisonnables, au moins une fois par an, aux

inventaires physiques tels que requis par les Parties.

Va si
4
de
52

53

6.1

6.3

6.4

6.5

6.6

Notification

Une notification écrite de l'intention d'effectuer un inventaire physique sera adressée par le
Contractant au moins quatre-vingt-dix (90) jours avant le commencement dudit inventaire, de sorte
que le Ministère et les entités constituant le Contractant puissent être représentés à leurs frais lors

dudit inventaire.

Information

Au cas où le Ministère ou une entité constituant le Contractant ne se ferait pas représenter lors d'un
inventaire, telle Partie serait liée par l'inventaire établi par le Contractant, lequel devra alors fournir à
ladite Partie copie dudit inventaire.

ARTICLE 6 : ETATS DES REALISATIONS, SITUATIONS, COMPTES-RENDUS

Principes
Outre les états et soumission d'informations prévus par ailleurs, le Contractant fera parvenir au

Ministère, dans les conditions, formes et délais indiqués ci-après, le détail des opérations et travaux
réalisés, tels qu'ils sont enregistrés dans les comptes, documents, rapports et états tenus ou établis par lui

et relatifs aux Opérations Pétrolières.
Etat des variations des comptes d'immobilisations et des stocks de matériel et de matières
consommables

Cet état doit parvenir au Ministère au plus tard le quinze (15) du premier mois de chaque Trimestre. Il
indiquera, notamment, pour le Trimestre précédent, les acquisitions et créations d'immobilisations, de
matériels et de matières consommables nécessaires aux Opérations Pétrolières, par gisement et par
grandes catégories, ainsi que les sorties (cessions, pertes, destructions, mises hors service) de ces biens.

Etat des quantités de Pétrole Brut et de Gaz Naturel transportées au cours du mois

Cet état doit parvenir au Ministère au plus tard le quinze (15) de chaque mois. Il indiquera, par gisement,
les quantités de Pétrole Brut et de Gaz Naturel transportées au cours du mois précédent, entre le
gisement et le point d'exportation ou de livraison, ainsi que l'identification des canalisations utilisées et
le prix du transport payé lorsque celui-ci est effectué par des Tiers. L'état indiquera, en outre, la
répartition entre les Parties des produits ainsi transportés.

Etat de récupération des Coûts Pétroliers

Cet état doit parvenir au Ministère au plus tard le quinze (15) de chaque mois. Il présentera, pour le mois
précédent, le détail du compte des Coûts Pétroliers permettant, notamment, de faire ressortir :

. Les Coûts Pétroliers restant à récupérer à la fin du mois précédent ;

. Les Coûts Pétroliers afférents aux activités du mois ;

. Les Coûts Pétroliers récupérés au cours du mois avec indication, en quantités et en valeur, de la
production affectée à cet effet ;

. Les sommes venues en atténuation ou en diminution des Coûts Pétroliers au cours du mois :

. Les Coûts Pétroliers restant à récupérer à la fin du mois.

Etat de détermination du rapport « R »

Cet état doit parvenir au Ministère au plus tard le quinze (15) du premier mois de chaque Trimestre. Il
indiquera chacun des éléments de détermination du rapport « R » tels que définis à l'article 3 de la
Procédure Comptable, et la valeur du rapport en résultant, qui sera applicable au Trimestre en question.

Inventaire des stocks de Pétrole Brut et de Gaz Naturel
Cet état doit parvenir au Ministère au plus tard le quinze (15) de chaque mois. [1 indiquera, pour le mois
précédent et par lieu de stockage :

. Les stocks du début du mois ;

. Les entrées en stock au cours du mois ;
6.7

6.8

6.9

. Les sorties de stock au cours du mois ;

. Les stocks théoriques à la fin du mois ;
. Les stocks mesurés à la fin du mois ;
. L'explication des écarts éventuels.

Déclarations fiscales

Le Contractant transmet au Ministère un exemplaire de toutes les déclarations que les entités constituant
le Contractant sont tenues de souscrire auprès des Administrations fiscales chargées de l'assiette des
impôts, notamment de celles relatives à l'impôt sur les BIC, accompagnées de toutes les annexes,
documents et justifications qui y sont joints.

Etat des versements d'impôts et taxes

Au plus tard le quinze (15) du premier mois de chaque Trimestre, le Contractant établira et transmettra
au Ministère un étai des versements d'impôts, droits et taxes de toute nature qu'il a acquittés au cours du
Trimestre précédent, indiquant avec précision la nature des impôts, droits et taxes concernés (redevances
superficiaires, droits de douane, etc.), la nature du versement (acomptes, soldes, régularisations, etc.). la
date et le montant du paiement, la désignation du receveur chargé du recouvrement, ainsi que toutes

autres indications utiles.

Dispositions particulières

Les états, situations et informations visés aux articles 6.2 à 6.8 ci-dessus seront établis et présentés sur
des modèles d'imprimés fixés par le Ministère, en consultation avec le Contractant.

Le Ministère pourra, en tant que de besoin, demander au Contractant de lui fournir tous autres états,
situations et informations qu'elle jugera utiles.

TA 53

né
ANNEXE 3 : MODELE DE GARANTIE BANCAIRE

Jointe et faisant partie intégrante du Contrat entre la République Islamique de Mauritanie et le Contractant
{Sur papier en-tête de la Banque)

GARANTIE BANCAIRE DE BONNE EXECUTION

République Islamique de Mauritanie

Ministère

Monsieur le Ministre chargé des Hydrocarbures Bruts
Nouakchott

Mauritanie

Garantie de Bonne Exécution n° :

Montant Maximum

En toutes lettres : -

Devise du Paiement :

Nous sommes informés que, en date du --—-— , la République Islamique de Mauritanie (l' « Etat »)
a conclu un contrat d'exploration-production (le « Contrat »} avec les entités suivantes :

nee (le « Contractant »).
est le Demandeur et, est ainsi désignée ci-après.

=, adresse"

La société
Conformément à l'article (4.1, 4.2 ou 4.3, selon qu'il s'agit de la 1%, 24" ou 3°" phase de la Période de
Recherche) de ce Contrat, une garantie bancaire de bonne exécution (la « Garantie ») des engagements
minimums de travaux doit être remise à l'Etat.

En conséquence, à la demande du Demandeur, nous, (nom de la banque ---- , adresse
---) désignée ci-dessous par la « Banque », nous nous engageons par la présente, de façon

irrévocable, à payer à l'Etat, indépendamment de la validité et des effets juridiques du Contrat en question et
sans possibilité aucune de faire valoir d'exception ni d’objection résultant dudit Contrat, à votre toute
première demande, tout montant jusqu'à concurrence du Montant Maximum précité dans la présente lettre de
garantie dans les sept (7) jours ouvrés (« jour ouvré » étant un jour (autre qu’un samedi ou un dimanche) où
les banques sont ouvertes à Londres, Paris et New York) à compter de notre réception d’une demande de
paiement selon le modèle établi en annexe de la présente Garantie.

Votre demande de paiement devra nous être adressée par courrier recommandé ou par un autre service de
courrier express à l'adresse suivante : [insérer l'adresse].

Pour des raisons d'identification, votre demande de paiement écrite ne sera considérée comme valable que si
elle nous parvient par l'intermédiaire de notre banque correspondante installée en Mauritanie (nom ;
adresse ;) (la « Banque Correspondante »), accompagnée d’une déclaration de cette dernière certifiant

qu'elle a procédé à la vérification de votre signature.

Va 54

4“

sf
Votre demande sera également acceptable dans la mesure où elle nous est transmise dans son intégralité par
la Banque Correspondante au moyen d'un message authentifié SWIFT MT799 adressé à notre adresse
SWIFT [xxxx] confirmant qu'elle nous a envoyé l'original de votre demande de paiement par courrier
recommandé ou par un autre service de courrier express et que la signature y figurant a fait l’objet d'une
vérification par ses soins.

Il est expressément précisé que le rôle de ia Banque Correspondante se limite à la vérification de la signature
apposée sur la demande de paiement et à sa transmission à la Banque.

La Garantie est valable jusqu’au ee (fa « Date d'Expiration ») (prévoir 6 mois
après la fin de la phase en question de la Période de Recherche) et expirera automatiquement et entiérement
si votre demande de paiement ou le message authentifié SWIFT MT799 ne nous est pas parvenu à l'adresse,
postale ou SWIFT, ci-dessus à cette date au plus tard, qu'il s'agisse d’un jour ouvré à Paris ou non.

Les droits de l'Etat au titre de cette Garantie peuvent être cédés. Toute cession ne sera effective qu’à compter
de la date à laquelle elle nous aura été signifiée par huissier. Tous les frais bancaires liés à la présente
Garantie sont à la charge du Demandeur.

Cette Garantie est soumise aux « Règles uniformes de la CCI relatives aux garanties sur demande » de la
Chambre de Commerce internationale (Publication ICC en vigueur N° 758).

Cette Garantie est régie par le droit anglais. Les juridictions anglaises ont compétence exclusive pour régler
tous les litiges résultant de Ja présente Garantie.

. Signature du représentant autorisé et cachet de la Banque
Annexe
Forme de la Demande

De: République Islamique de Mauritanie

Ministère Chargé des Hydrocarbures Bruts
Nouakchott

Mauritanie

[ l

(4dresse]

[Date]

{Chère Madame et/ou cher Monsieur]

Votre Garantie de Bonne Exécution n° | ] en date du |  ] émise en faveur de la République
Islamique de Mauritanie - du Ministre chargé des Hydrocarbures Bruts (la « Garantie »)

Nous faisons référence à la Garantie. Les termes définis dans la Garantie ont le même sens dans la présente
demande.

L Nous certifions que :
(O] le Demandeur Contractant a manqué à son obligation de travaux minimum prévue par le Contrat, et
Qi) le type et le coût estimé des travaux qui n'ont pas été fournis au titre du Contrat sont les suivants :
[insérer une brève description].
2. Par conséquent, nous demandons le paiement de la somme de [ 1.
3. Le paiement devra être effectué conformément aux termes de la Garantie sur le compte bancaire
suivant :
Nom :
Numéro de Compte :
Banque :
4. La date de cette demande est antérieure à la Date d'Expiration.

Nous vous prions d'agréer l’expression de nos salutations distinguées.

Signataire autorisé du
Ministère Chargé des Hydrocarbures Bruts
